Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 1 of 121 PageID: 1



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


HUMANA INC.,                                    Case No. _______________
                             Plaintiff,
                                                COMPLAINT
                      v.
                                                JURY TRIAL DEMANDED
CELGENE CORPORATION
                             Defendant.
 Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 2 of 121 PageID: 2



                                              TABLE OF CONTENTS

I.     NATURE OF THE CASE .................................................................................................. 1

II.    JURISDICTION AND VENUE ......................................................................................... 5

III.   PARTIES…….. .................................................................................................................. 5

IV.    ECONOMIC BACKGROUND .......................................................................................... 7

V.     THE REGULATORY BACKGROUND ......................................................................... 10

       a.        The Hatch-Waxman Act and NDA Approval Process ......................................... 10

       b.        The Hatch-Waxman Act and ANDA Approval Process....................................... 11

       c.        The Hatch-Waxman’s Balancing Act ................................................................... 12

       d.        The FDA can impose REMS ................................................................................ 15

       e.        Brand Manufactures Have Abused REMS to Block Generic Competition .......... 16

       f.        State and Federal Government Target REMS Abuse ........................................... 17

       g.        The Citizens Petition ............................................................................................. 24

       h.        Patent Prosecution................................................................................................. 25

VI.    CELGENE’S ANTICOMPETITIVE CONDUCT ........................................................... 26

       a.        Thalomid and Revlimid ........................................................................................ 26

       b.        Celgene Abused Its REMS Program as a Pretextual Justification for
                 Refusing to Sell Samples and Illegally Monopolized the Market ........................ 34

                 i.         Celgene’s REMS Program is a Post-Marketing Distribution System ...... 36

                 ii.        Celgene Refused to Sell Samples ............................................................. 37

                            1.         Celgene Refused to Sell Samples to Mylan .................................. 37

                                       a.        Mylan Has Developed Strong Safety Protocols................ 47

                            2.         Celgene Refused to Sell Samples to Exela ................................... 49

                            3.         Celgene Refused to Sell Samples to Lannett ................................ 50



                                                                 i
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 3 of 121 PageID: 3




                   4.       Celgene Refused to Sell Samples to Dr. Reddy’s ......................... 54

                   5.       Celgene Refused to Sell Samples to Teva .................................... 55

                   6.       Celgene Refused to Sell Samples to Watson ................................ 55

                   7.       Celgene Refused to Sell Samples to Sandoz................................. 56

                   8.       Celgene Prevented Barr from obtaining API Supply
                            from Seratec .................................................................................. 57

           iii.    Celgene’s Safety Concerns Were Pretextual ............................................ 59

     c.    Celgene Commits Fraud on the USPTO and Files Sham Litigations
           Seeking to Enforce its Fraudulently Obtained Patents ......................................... 61

           i.      Celgene’s Fraudulent Patent Prosecution ................................................. 62

                   1.       Celgene Failed to Disclose Material Information on
                            Patentability of the Drug Composition Patents............................. 62

                            a.        Celgene Tried to Extend its Monopoly by Filing
                                      Redundant Drug Composition Patents Based on
                                      Previously Ill-Gotten Patents ............................................ 63

                   2.       Celgene Failed to Disclose Material Information on
                            Patentability of The Distribution Method Patents ........................ 65

                            a.        The Clorazil Patient Monitoring Service (“CPMS”) ........ 69

                            b.        Honigfeld, “Effects of the Clozapine National Registry
                                      System on Incidence of Deaths Related to
                                      Agranulocytosis,” Psychiatric Services, 47(1):52-56
                                      (1996) (“Honigfeld I”) ...................................................... 70

                            c.        Honigfeld, et al., “Reducing Clozapine-Related
                                      Morbidity and Mortality: 5 Years of Experience
                                      With the Clozaril National Registry,” J. Clin. Psychiatry
                                      59 (suppl 3): 3-7 (1998) (“Honigfeld II”) ......................... 70

                            d.        The “Guide to the Clozaril Patient Monitoring Service,”
                                      Novartis Pharmaceuticals UK Ltd. (Nov. 1997) (“The
                                      Guide”) .............................................................................. 71




                                                      ii
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 4 of 121 PageID: 4



                        e.      The ACCUTANE® Pregnancy Prevention Program
                                (“PPP”).............................................................................. 71

                        f.      The Accutane PPP Package, a 1994 patent and prescriber
                                information package for Accutane, distributed by
                                Roche Pharmaceuticals (“PPP Package”) ......................... 72

                        g.      A Centers for Disease Control public meeting
                                entitled “Preventing Birth Defects Due to Thalidomide
                                Exposure” and transcript from March 26, 1997
                                “The CDC Meeting and Transcript” ................................. 72

                        h.      Zeldis, et al., “S.T.E.P.S.™: A Comprehensive Program
                                for Controlling and Monitoring Access to Thalidomide,”
                                Clinical Therapeutics 21(2): 319-30 (1999) (“Zeldis”) .... 73

                        i.      The September 4 and 5, 1997 Center for Drug
                                Evaluation and Research of the Food and Drug
                                Administration public meeting (“The CDER
                                Meeting and Transcript”) .................................................. 74

                        j.      The September 9 and 10, 1997 public workshop held
                                by the National Institutes of Health, FDA, and CDC,
                                entitled “Thalidomide: Potential Benefits and Risks,
                                Open Public Scientific Workshop” (“The NIH
                                Meeting and Transcript”) .................................................. 76

                        k.      The Distribution Method Patents are Unenforceable........ 77

                        l.      Celgene Tried to Extend Its Monopoly by Filing
                                Redundant Distribution Method Patents Based on its
                                Previously Ill-Gotten Patents ............................................ 79

                 3.     Celgene Attempted to Extend Its Monopoly by Filing
                        Redundant Dosing Patents and Failed to Disclose Material
                        Information on Patentability of the ‘745 Patent ............................ 81

           ii.   Celgene Filed Sham Litigations to Prevent or Delay Generic Entry ........ 82

                 1.     Celgene’s Sham Litigation and Citizen Petition Against Barr ..... 82

                 2.     Celgene’s Sham Litigation Against Lannett ................................. 86

                 3.     Celgene’s Sham Litigation Against Natco, Arrow, and Watson .. 87

                 4.     Celgene’s Sham Litigation Against Dr. Reddy’s .......................... 90

                                              iii
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 5 of 121 PageID: 5




                            5.        Celgene’s Sham Litigation Against Zydus ................................... 91

                            6.        Celgene’s Sham Litigation Against Cipla..................................... 91

                            7.        Celgene’s Sham Litigation Against Alvogen and Lotus............... 92

                            8.        Celgene’s Sham Litigation Against Sun ....................................... 93

VII.    CELGENE INTENDED TO AND DID HARM COMPETITION .................................. 93

VIII.   CELGENE’S FORECLOSURE OF GENERIC COMPETITION FOR THALOMID
        AND REVLIMID CAUSED HUMANA TO PAY MORE THAN IT WOULD HAVE
        PAID IN AN UNMANIPULATED MARKET ................................................................ 95

IX.     CELGENE’S FORECLOSURE OF GENERIC COMPETITION FOR THALOMID
        AND REVLIMID AFFECTED INTERSTATE COMMERCE FOR THOSE DRUGS .. 96

X.      CELGENE MAINTAINED MONOPOLY MARKET POWER OVER THALOMID
        AND REVLIMID AND THEIR GENERIC FORMS ...................................................... 96

XI.     ANTITRUST INJURY ..................................................................................................... 98

XII.    CLAIMS FOR RELIEF .................................................................................................... 99

        FIRST CLAIM FOR RELIEF
        For Violations of Section 2 of the Sherman Act ............................................................... 99

        SECOND CLAIM FOR RELIEF
        Monopolization and Monopolistic Scheme under State Law ......................................... 101

        THIRD CLAIM FOR RELIEF
        Attempted Monopolization Under State Law ................................................................. 104

        FOURTH CLAIM FOR RELIEF
        Unfair and Deceptive Trade Practices Under State Law ................................................ 107

        FIFTH CLAIM FOR RELIEF
        Unjust Enrichment Under State Law .............................................................................. 111

        SIXTH CLAIM FOR RELIEF
        Declaratory and Injunctive Relief Under Section 16 of the Clayton Act for
        Celgene’s Violations of Section 2 of the Sherman Act .................................................. 113

XIII.   DEMAND FOR JUDGMENT........................................................................................ 114



                                                              iv
 Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 6 of 121 PageID: 6



XIV. JURY DEMAND ............................................................................................................ 114




                                                               v
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 7 of 121 PageID: 7



         Plaintiff Humana Inc. (“Humana” or “Plaintiff”) hereby sues Celgene Corporation

(“Celgene” or “Defendant”). Based on personal knowledge as to facts pertaining to it, and upon

information and belief as to all other matters, Humana alleges as follows:

    I.        NATURE OF THE CASE

         1.     “The most reviled drug of the 20th century is, incredibly, on its way to a second

act. Thalidomide, used in the late 1950s and early 1960s as a sedative and anti-nausea

medication, became the ultimate symbol of pharmacopoeia gone awry. When taken by pregnant

women for morning sickness, it caused missing limb parts in the fetus . . . as well as organ

damage and death. Fifty years after the drug’s heyday, the fear it inspired haunts arguments

about the safety and regulation of medications . . . That tragedy is a major reason the Food and

Drug Administration has as much authority over new drugs as it does today.” 1

         2.     Enter Celgene, who granted new life to the failed wonder drug. In 1998, it

obtained U.S. Food and Drug Administration (“FDA”) approval to market Thalomid®

(thalidomide) for a leprosy complication known as erythema nodosum leprosum (“ENL”). The

fact that someone was able to salvage something positive from the thalidomide nightmare was, in

many respects, remarkable.

         3.     In 2005, Celgene successfully developed a thalidomide analog, Revlimid®

(lenalidomide), and obtained FDA approval to market it for a specific chromosomal variant of

myelodysplastic syndromes (“MDS”). Celgene would go on to obtain FDA approvals for




1
 Amanda Schaffer, Thalidomide’s Comeback, SLATE, Jan. 10, 2011,
http://www.slate.com/articles/double_x/doublex/2011/01/thalidomides_comeback.html.



                                                 1
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 8 of 121 PageID: 8



additional Revlimid indications, including for a subset of multiple myeloma (“MM”) patients in

2006, 2 and later for a subset of mantle cell lymphoma (“MCL”) patients in 2013.

       4.      But Celgene did more than simply focus on the science of thalidomide after

Thalomid’s FDA clearance. In the simplest term: Greed overtook science.

       5.      Beginning in 2010, and only recently unearthed, Celgene constructed an

impenetrable monopolistic fortress and engaged in a multipronged scheme to unlawfully

maintain 100% share of the market for these two drugs by successfully interfering with

competitors’ efforts to develop and/or obtain FDA approval for generic versions of Revlimid

and/or Thalomid, by: (1) manipulating the safety program designed to protect patients from

thalidomide’s and lenalidomide’s teratogenic properties; (2) preventing pharmacies and

ingredient suppliers from acting as alternative sources of samples for such would-be generic

competitors; (3) fraudulently obtaining various patents from the U.S. Patent and Trademark

Office (“USPTO”) for Thalomid and Revlimid and their associated safety distribution protocols;

(4) serially commencing “sham” patent infringement lawsuits; and (5) filing baseless citizen

petitions with the FDA to stymie generic approvals. In the rare instances where Celgene’s efforts

failed to prevent a would-be competitor from prosecuting an Abbreviated New Drug Application

(“ANDA”), and FDA approval of an ANDA for a generic version of Revlimid or Thalomid

became possible, Celgene entered into confidential settlements with its competitors that may

have included anti-competitive reverse payments. The federal government routinely has



2
 Under the FDA’s orphan drug exclusivity program, 21 U.S.C. §§ 360aa-cc, the FDA may not
approve a generic equivalent for a specific indication or “rare disease” that a brand drug is FDA-
approved to treat for a period of seven (7) years. MM is such a “rare disease.” Therefore, until
May 25, 2013, the FDA could not approve a generic thalidomide for the treatment of MM. It
could, nevertheless, approve generic thalidomide for the treatment of other indications. This is
known as a “skinny label.”


                                                2
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 9 of 121 PageID: 9



criticized – and challenged in court – the same sort of anticompetitive practices in which Celgene

engages. 3

        6.      Since 2006, Celgene has recorded $35.605 billion of Revlimid sales and $3.65

billion of Thalomid sales. In 2006, a month’s supply of Revlimid cost $6,195. 4 In 2010, the price

was about $8,000 for a one-month supply. Now, a twenty-eight (28) day supply of Revlimid

costs patients and their health insurers as much as $20,000, and a twenty-eight (28) day supply of

Thalomid costs them as much as $10,000. In 2016, Celgene’s total revenue was $11.229 billion,

of which $6.974 billion was from Revlimid and $152.1 million was from Thalomid. When

Thalomid first entered the market, it cost approximately $6 per capsule. In 2014, its price soared

to as much as $357 per capsule.

        7.      In the last ten (10) years, Celgene has routinely increased its price either once or

twice per year. It did not see a decrease in demand since Celgene illegally blocked all generic

alternatives.




3
  See, e.g., Federal Trade Commission, Pay for Delay: How Drug Company Pay-Offs Cost
Consumers Billions (Jan. 2010), https://www.ftc.gov/sites/default/files/documents/reports/pay-
delay-how-drug-company-pay-offs-cost-consumers-billions-federal-trade-commission-staff-
study/100112payfordelayrpt.pdf.
4
  Katherine Streeter, How A Drugmaker Gamed The System to Keep Generic Competition Away
(May 17, 2018), https://www.npr.org/sections/health-shots/2018/05/17/571986468/how-a-
drugmaker-gamed-the-system-to-keep-generic-competition-away.

                                                  3
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 10 of 121 PageID: 10



          8.     Celgene’s illicit efforts with respect to Thalomid and Revlimid have been

enormously profitable. Witness these drugs’ respective net product sales: 5

                2016   2015    2014     2013    2012     2011    2010     2009     2008      2007 2006

Revlimid 7000M 5800M 4980M 4280M 3770M 3210M 2470M 1706M 1325M 774M 321M

Thalomid 152M          185M    221M    245M     302M    339M     387M    437M     505M 447M 433M


          9.     Fast forward to 2018: Celgene’s worldwide sales are projected to exceed $14.4

billion and Revlimid net sales are projected around $9.4 billion.6 It is now the second-highest

grossing drug on Earth. 7 Revlimid is projected to reach nearly $14 billion in worldwide sales by

2022. 8

          10.    There has never been a generic substitute for Revlimid or Thalomid available in

the U.S., enabling Celgene to price the drugs at levels unrestrained by generic competition.

          11.    Celgene’s anticompetitive tactics to block generic entry have caused Humana,

which is both a direct and indirect purchaser of Revlimid and Thalomid, to pay supracompetitive

prices for these drugs in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2, in addition to

various states’ antitrust and consumer protection, trade practices, and insurance fraud laws.

Humana seeks civil damages it has incurred.




5
  Net product sales figures drawn from Celgene’s Annual Reports/Form 10-K filings for fiscal
years ending 2007-2016.
6
  Zacks Equity Research, Celgene Provides 2017 Preliminary Results and 2018 View (Jan. 9,
2018), https://www.nasdaq.com/article/celgene-provides-2017-preliminary-results-2018-view-
cm902808.
7
  Amy Brown, EP Vantage 2017 Preview (Dec. 2016), http://info.evaluategroup.com/rs/607-
YGS-364/images/EPV2017Prev.pdf.
8
  Evaluate Ltd., EvaluatePharma Orphan Drug Report 2017 (Feb. 2017),
http://info.evaluategroup.com/rs/607-YGS-364/images/EPOD17.pdf. Not surprisingly, Revlimid
was the top-selling “orphan drug” in the United States in 2016. Id. “An orphan drug is a
pharmaceutical product aimed at rare diseases or disorders.” Id.
                                                 4
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 11 of 121 PageID: 11



    II.          JURISDICTION AND VENUE

           12.     This Court has jurisdiction over this action pursuant to 15 U.S.C. §§ 4, 15, and 26,

and 28 U.S.C. §§ 1331 and 1337. Plaintiff asserts claims for relief under Section 2 of the

Sherman Act, 15 U.S.C. § 2, and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15 and 26.

           13.     This Court has supplemental jurisdiction over Humana’s pendent state law claims

pursuant to 28 U.S.C. § 1367.

           14.     This Court has personal jurisdiction over Defendant because it is present in the

United States, does business in the United States, has registered agents in the United States, may

be found in the United States, and is otherwise subject to the service of process provisions of 15

U.S.C. § 22.

           15.     Venue is appropriate within this district under Section 12 of the Clayton Act, 15

U.S.C. § 22, 28 U.S.C. §§ 1391(b) and (c). Defendant Celgene transacts business within this

district, has agents and can be found in this district, and the relevant interstate trade and

commerce is carried out, in substantial part, in this district.

    III.         PARTIES

           16.     Humana Inc. is incorporated in Delaware and headquartered at 500 West Main

Street, Louisville, Kentucky. Humana Inc. is publicly-traded under the NYSE symbol “HUM.”

           17.     Humana Inc. is the parent company, and assignee of the claims, of subsidiaries

that provide, inter alia: (1) Medicare benefits through contracts with the Centers for Medicare

and Medicaid Services (“CMS”), for Medicare beneficiaries through a variety of Medicare

Advantage plans offered under Part C of Medicare, or prescription drug benefits under Part D of

Medicare; and (2) private commercial health insurance plan benefits that cover the medical

expenses incurred by plan beneficiaries on an individual or group basis. Humana Inc.’s


                                                    5
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 12 of 121 PageID: 12



subsidiaries provide these benefits to beneficiaries in all 50 states, the District of Columbia, and

Puerto Rico, and Humana Inc. is the second largest Medicare Advantage Organization in the

United States. These assignor subsidiaries are: Arcadian Health Plan, Inc., CarePlus Health

Plans, Inc., Cariten Health Plan Inc., Cariten Insurance Company, CHA HMO, Inc.,

CompBenefits Insurance Company, Emphesys Insurance Company, Health Value Management,

Inc., dba ChoiceCare Network, Humana AdvantageCare Plan, Inc., Humana Behavioral Health,

Inc., Humana Benefit Plan of Illinois, Inc., Humana Employers Health Plan of Georgia, Inc.,

Humana Health Benefit Plan of Louisiana, Inc., Humana Health Company of New York, Inc.,

Humana Health Insurance Company of Florida, Inc., Humana Health Plan of California, Inc.,

Humana Health Plan of Ohio, Inc., Humana Health Plan of Texas, Inc., Humana Health Plans of

Puerto Rico, Inc., Humana Health Plan, Inc., Humana Insurance Company, Humana Insurance

Company of Kentucky, Humana Insurance Company of New York, Humana Insurance of Puerto

Rico, Inc., Humana Medical Plan of Pennsylvania, Inc., Humana Medical Plan of Utah, Inc.,

Humana Medical Plan, Inc., Humana Regional Health Plan, Inc., Humana Wisconsin Health

Organization Insurance Corporation and M.D. Care, Inc. Humana Inc.’s subsidiaries have

assigned the claims pleaded herein to Humana Inc.

       18.     Humana is also the parent and assignee of claims of its subsidiary Humana

Pharmacy, Inc. f/k/a Rightsource (“HPI”). HPI is incorporated in the state of Delaware and is

headquartered at 500 West Main Street, Louisville, Kentucky. HPI buys prescription drugs

directly from manufacturers and wholesalers and dispenses them to Humana’s benefit plan

members on a mail-order and retail pharmacy basis, pursuant to their doctors’ prescriptions. HPI

purchased Revlimid directly from Celgene at commercial prices in effect at the time of HPI’s

order, beginning no later than August 2010, pursuant to a contract(s) between Celgene and HPI.



                                                  6
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 13 of 121 PageID: 13



HPI also purchased Thalomid directly from Celgene at commercial prices in effect at the time of

HPI’s order, beginning no later than January 2015, pursuant to a contract(s) between Celgene

and HPI.

         19.     Humana is also the parent and assignee of claims of its subsidiary Humana

Pharmacy Solutions, Inc. (“HPS”). HPS is a pharmacy benefit manager (“PBM”) that provides

Humana’s benefit plan members with benefits and services including processing and pricing

prescription drug claims.

         20.     Humana, either directly or through its health plan subsidiaries, insures and

administers health plan benefits for its members and group customers, including self-funded

group customers that contract with Humana to administer claims on their behalf and pursue

recoveries related to those claims. Many of these health plan benefits provide members with

prescription drug coverage under which claims for Thalomid and/or Revlimid were submitted

and paid. Humana is pursuing recovery related to those claims.

         21.     Defendant Celgene Corporation is a drug manufacturer, incorporated in Delaware

and headquartered at 86 Morris Avenue, Summit, New Jersey. It is publicly-traded under the

NASDAQ symbol “CELG.” Celgene manufactures and markets Thalomid and Revlimid.

   IV.         ECONOMIC BACKGROUND

         22.     The United States is a fertile venue ripe for illegal anticompetitive exploitation of

prescription drug product monopolies, due to laws that regulate prescribing and filling

prescriptions.

         23.     For most consumer products, the person responsible for paying for them is also

the person selecting them. The pharmaceutical marketplace departs from this norm.




                                                   7
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 14 of 121 PageID: 14



       24.       Prescription drugs may only be dispensed pursuant to a doctor’s prescription, and

a licensed pharmacist may dispense only the brand-name drug named in the prescription or its

AB-rated, FDA-approved generic equivalent. 9

       25.       In most instances, the patient and his health insurer pay for the prescription drug

that a doctor has prescribed. Like the pharmacist, their “choice” is limited to the drug named in

the prescription or its AB-rated generic equivalent. Therefore, the doctor’s prescription defines

the relevant product market, because it limits the patients’ (and pharmacist’s) choice to the drug

named therein.

       26.       When there is no generic competition for a brand-name drug, the brand

manufacturers can set and maintain prices without losing market share. The ability to do this is

the result of the brand-name drug company’s monopoly power over the market for that drug in

both its brand-name and generic form. When an AB-rated generic is available, price is

reintroduced to the product selection decision at the pharmacy counter, and the disconnect

between choice and payment is lessened, disabling the brand manufacturer from exploiting that

disconnect. Generic introduction restores normal competitive pressures.

       27.       Typically, AB-rated generic versions of brand-name drugs are priced significantly

below their brand-name counterparts. When multiple generic manufacturers enter the market,

prices for generic versions of a brand-name drug predictably decrease, sometimes as much as by

90%, because of price competition among generic manufacturers. 10 The FDA reports that, in



9
  In many states, pharmacists must substitute an AB-rated generic for a brand-name drug without
seeking permission from the prescribing doctor.
10
   See, e.g., Jon Leibowitz, “Pay for Delay” Settlements in the Pharmaceutical Industry: How
Congress Can Stop Anticompetitive Conduct, Protect Consumers’ Wallets, and Help Pay for
Health Care Reform (June 23, 2009),
http://www.ftc.gov/sites/default/files/documents/public_statements/pay-delay-settlements-


                                                   8
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 15 of 121 PageID: 15



2010, the use of FDA-approved generics saved $158 billion, or $3 billion per week, and that one

(1) year after entry, a generic drug takes over 90% of the corresponding brand-name drug’s sales

at 15% of the price. Generic drug entry, therefore, is a huge threat to the continued profitability

of a branded drug.

       28.     As the price gap between the brand-name drug and its corresponding generic drug

widens, the former’s sale’s volume shrinks. Price is the only material difference between a

brand-name drug and its AB-rated generic equivalent.

       29.     For every rung in the prescription drug ladder, except for the brand-name drug

manufacturer, there is a financial benefit to choose the generic drug. Pharmacies normally earn a

higher markup on generic drugs because of pricing structure and federal reimbursement rules;

private health insurers typically offer incentives to pharmacies to fill prescriptions with generics;

and to incentivize patients to request generic drugs, health insurers often offer lower copays for

generic drugs than for brand-name drugs.

       30.     Generic competition enables purchasers like Humana to purchase a generic

version of a brand-name drug at substantially lower prices. However, until generic manufacturers

enter the market with an AB-rated generic, there is no generic drug which competes effectively

with the brand-name drug, and therefore, the brand-name manufacturer can continue to charge

supracompetitive prices without losing sales. Given their acute knowledge of the effects of

generic entry into a market, brand-name manufacturers like Celgene have a strong incentive to

delay the entry of a generic drug onto the market, including by entering illegal reverse “pay for




pharmaceutical-industry-how-congress-can-stop-anticompetitive-conduct-
protect/090623payfordelayspeech.pdf.
                                                  9
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 16 of 121 PageID: 16



delay” settlement agreements and serially filing frivolous patent infringement lawsuits, among

other anticompetitive tactics.

      V.         THE REGULATORY BACKGROUND

                 a. The Hatch-Waxman Act and NDA Approval Process

           31.     Under the Federal Food, Drug and Cosmetics Act (21 U.S.C. §§ 301-392)

(“FDCA”), a manufacturer that creates a new, pioneer drug must obtain the approval of the FDA

to sell the new drug by filing a New Drug Application (“NDA”). An NDA must include

submission of specific data concerning the safety and efficacy of the drug and identify any

patents claiming the drug. 21 U.S.C. § 355(b).

           32.     When the FDA approves a brand-name manufacturer’s NDA, it lists in a

publication entitled the “Approved Drug Products with Therapeutic Equivalence Evaluations”

(known as the “Orange Book”) any patents which, according to the information supplied to the

FDA by the brand-name manufacturer: (1) claim the approved drug or its approved uses; and (2)

for which a “claim of patent infringement could reasonably be asserted if a person is not licensed

by the owner engaged in the manufacture, use, or sale of the drug.” 11

           33.     The FDA does not investigate the patents or verify the NDA sponsor’s

representations for accuracy or trustworthiness prior to listing patents in the Orange Book. It is a

pure administrative and clerical act.

           34.     Once a brand manufacturer lists a patent in the Orange Book, it puts potential

generic competitors on notice that the brand considers the patent to cover its drug.




11
     21 U.S.C. § 355(b)(1); 21 U.S.C. § 355(g)(7)(A)(iii).
                                                   10
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 17 of 121 PageID: 17



             b. The Hatch-Waxman Act and ANDA Approval Process

       35.     In 1984, Congress amended the FDCA with the enactment of the Hatch-Waxman

Act (“Hatch-Waxman”). Congress’ principal intent was for Hatch-Waxman to simplify and

reduce the regulatory hurdles for prospective generic manufacturers, by replacing the lengthy

and costly NDA approval process with an expedited ANDA review process. 12 Under Hatch-

Waxman, an ANDA applicant may rely on the safety and efficacy findings of the NDA for the

referenced brand-name drug, if the ANDA demonstrates the proposed generic drug is

therapeutically equivalent and “bioequivalent,” (“BE”) i.e., it contains the same active

ingredient(s), dosage form, route of administration, and strength as the brand-name drug, and is

absorbed at the same rate, and to the same extent, as the brand-name drug. For ANDAs that pass

this test, the FDA assigns an “AB” rating to the generic drug.

       36.     BE is generally demonstrated via studies in which the proposed generic is

compared to the Reference Listed Drug (“RLD,” which is, in this instance, the brand-name drug)

in either in vivo or in vitro studies. 13 These studies require the ANDA applicant to have access to

sufficient samples of the RLD to conduct the necessary comparisons. Without RLD samples, it is

impossible to complete and file an ANDA application.

       37.     The FDA illuminates the issue:

       To obtain approval for a generic drug, the generic company needs to show, among
       other things, that its version of the product is bioequivalent to the RLD [i.e. the
       brand drug, or reference listed drug]. This usually requires the generic company to
       conduct bioequivalence studies comparing its product to the RLD, and to retain
       samples of the RLD used in testing after a study is complete. To conduct these


12
   Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585
(1984) (“Hatch-Waxman”).
13
   In vivo studies are studies conducted on live subjects. In vitro studies are conducted in a
laboratory.


                                                 11
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 18 of 121 PageID: 18



         kinds of bioequivalence studies, the generic company needs to obtain samples
         (generally between 1,500 and 5,000 units) of the RLD. 14
         38.      Only samples of the RLD approved by the FDA and marketed in the

United States may be used for BE testing purposes. In the ordinary course, a prospective

ANDA sponsor obtains samples by buying them, at market price, from a drug wholesaler

or distributor. Wholesalers and distributors are large companies that buy drugs from

manufacturers for the purpose of re-selling them to pharmacies or other entities. Generic

companies are authorized to buy prescription drugs from distributors for BE testing

purposes.

         39.      Celgene’s own former senior vice president of global regulatory affairs, drug

safety, risk management, and quality assurance Graham Burton testified that Celgene is the only

source from which a generic company could obtain Thalomid or Revlimid for purposes of BE

testing. 15

               c. The Hatch-Waxman’s Balancing Act

         40.      As a counterbalance to Hatch-Waxman’s simplified ANDA process, Hatch-

Waxman also provides brand manufacturers with the ability, merely by filing a patent

infringement lawsuit, to easily obtain what is essentially a preliminary injunction, in the form of

an automatic stay of up to thirty (30) months, of the FDA’s ability to approve a generic

manufacturer’s ANDA.




14
   FDA, Reference Listed Drug (RLD) Access Inquiries,
https://www.fda.gov/Drugs/DevelopmentApprovalProcess/HowDrugsareDevelopedandApprove
d/ApprovalApplications/AbbreviatedNewDrugApplicationANDAGenerics/ucm607738.htm (last
visited Feb. 26, 2019).
15
   Exhibit to Brief in Opposition to Motion for Summary Judgment, Mylan Pharmaceuticals, Inc.
v. Celgene Corp., No. 2:14-cv-02095-ES-MAH (D.N.J. Mar. 20, 2018) (“MSJ Opp.”), Dkt. No.
285-15 at 69-70.
                                                  12
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 19 of 121 PageID: 19



          41.    To obtain FDA approval of an ANDA, the generic manufacturer must certify that

it will infringe no patent listed in the Orange Book claiming the brand drug, because either:

                 a. No patent for the brand-name drug has been filed with the FDA (a “Paragraph
                    I Certification”);
                 b. The patent for the brand-name drug has expired (a “Paragraph II
                    Certification”);
                 c. The patent for the brand-name drug will expire on a particular date and the
                    generic company does not seek to market its generic product before that date
                    (a “Paragraph III Certification”); or
                 d. The patent for the brand-name drug is invalid or will not be infringed by the
                    generic manufacturer’s proposed product (a “Paragraph IV Certification”). 16

          42.    When a generic manufacturer files a Paragraph IV Certification, it must notify the

brand manufacturer and patent owner. The ANDA filing itself becomes an artificial act of patent

infringement, entitling the patent holder to sue for injunctive relief, according to Hatch-Waxman.

          43.    If the patent holder sues the ANDA filer within forty-five (45) days of receiving

the Paragraph IV Certification, Hatch-Waxman prevents the FDA from granting final approval to

the ANDA until the earlier of (a) thirty (30) months after the lawsuit is commenced, or (b) the

court presiding over the patent infringement action rules that the patent is invalid or not infringed

by the ANDA. 17 It is almost always the case that the thirty (30) months expire before the court

rules, resulting in a 30-month statutory stay.

          44.    However, during the 30-month stay, the FDA may grant “tentative approval” to

an ANDA applicant if the agency determines that the ANDA would qualify for final approval,

but for the 30-month stay.

          45.    Hatch-Waxman grants a 180-day period of market exclusivity to the first

Paragraph IV ANDA applicant (“first filer”) to file a substantially complete ANDA. During the



16
     21 U.S.C. § 355(g)(2)(A)(vii).
17
     21 U.S.C. § 355(j)(5)(B)(iii).


                                                 13
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 20 of 121 PageID: 20



180-day exclusivity period (measured from the first commercial marketing of the generic drug or

the date of a court decision finding the listed patent invalid, unenforceable, or not infringed 18),

the first ANDA filer enjoys 180 days of freedom from competition from other generic versions

of the drug, and during that period can capture almost all of the market for the drug while selling

the generic for a higher price than the market will support once additional generics enter the

market.

        46.     Congress enacted the Medicare Prescription Drug Improvement and

Modernization Act of 2003 (“MMA”). 19 The MMA creates numerous conditions under which a

first filer forfeits its 180-day exclusivity, thereby allowing other ANDA filers to enter the

market. For example, forfeiture occurs if the first filer fails to obtain tentative approval within

thirty (30) months from filing, unless the failure is caused by a change in, or review of, the

approval requirements.

        47.     Under the “Agreement with another applicant” provision, the first filer will forfeit

its exclusivity if it “enters into an agreement with another applicant under this subsection for the

drug, the holder of the application for the listed drug, or an owner of the patent that is the subject

of the [Paragraph IV certification] ….” 20

        48.     Under the “failure to market” provision, a first filer forfeits its 180-day

exclusivity if it fails to market its generic drug by the later of:

                (a) the earlier of the date that is
                        (1) 75 days after receiving final FDA approval; or
                        (2) 30 months after the date it submitted its ANDA; or
                (b) the date that is 75 days after the date as of which, as to each of the patents
                qualifying the first applicant for exclusivity (i.e., as to each patent for which the



18
   21 U.S.C. § 355(j)(5)(B)(iv)); see also 21 C.F.R. § 314.107(c)(1)).
19
   Public Law 108-173; 21 U.S.C. A. § 355(j)(5)(D).
20
   21 U.S.C. A. § 355(j)(5)(D)(i)(V).
                                                   14
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 21 of 121 PageID: 21



                  first applicant submitted a Paragraph IV certification), at least one of the
                  following has occurred
                          (1) a final decision of invalidity or non-infringement;
                          (2) a settlement order entering final judgment including a finding the
                          patent is invalid or not infringed; or
                          (3) the NDA holder delists the patent from the Orange Book. 21

          49.     Branded-manufacturers and first filers, if they enter into an agreement, can

structure such an agreement to circumvent the above provisions and keep the 180-day exclusivity

in place by, among other things, settling their litigation before a final judgment of invalidity or

non-infringement can be entered, or by seeking a consent judgment that does not include a

finding that all the patents for which the first filer submitted a Paragraph IV Certification were

invalid or not infringed. Consequently, a subsequent ANDA filer can fight this only by itself

obtaining a judgment that all patents for which the first filer filed a Paragraph IV Certification

are invalid or not infringed, thereby triggering forfeiture of the first filer’s 180-day exclusivity

rights.

                d. The FDA can impose REMS

          50.     Since at least the 1960s, the FDA has examined and implemented various

methods for managing risks related to pharmaceutical products. Methods have included

disclosure and labelling requirements. The Controlled Substance Act of 1970 saw the regulation

of manufacturers, prescribers, dispensers, and labels and permitted the FDA to require warnings

on packages. 22

          51.     In the 1990s, the FDA began to work with manufacturers to develop risk

management programs for drugs with dangerous side effects. Then, in the 2000s, the FDA




21
     21 U.S.C.A. § 355(j)(5)(D)(i)(I).
22
     21 U.S.C. § 801 et seq. (2002).
                                                   15
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 22 of 121 PageID: 22



established Risk Minimization Action Plans (“RiskMAPs”), in which manufacturers voluntarily

instituted risk minimizing plans.

          52.      In 2007, Congress passed the Food and Drug Administration Amendments Act

(“FDAAA”), which codified the Risk Evaluation and Mitigation Strategies (“REMS”) to be

implemented with respect to certain pharmaceutical products “that have already been approved”

and directs the Secretary of Health and Human Services (“HHS”) to establish an active post-

market drug surveillance infrastructure. 23

          53.      A REMS can include, inter alia, a medication guide, patient package inserts,

and/or restrictions on the distribution of the drug.

          54.      Since their enactment in 2007, REMS have been increasingly common in the

FDA approval process; roughly 40% of new drugs have REMS programs.

          55.      REMS are intended to give the FDA authority to condition drug approval on the

implementation of a program designed to address serious risks associated with particular

pharmaceutical products. The intention is not to make drugs, or drug samples, less available. In

fact, §505-1(f)(8) explicitly prohibits brand manufacturers from using REMS to “block or delay

approval of” an ANDA. The FDAAA does not prohibit the sale of REMS-subject drugs to

generic manufacturers that will use those drugs in controlled BE testing, nor does it give an NDA

holder the right to interfere with a competitors’ ability to purchase necessary drug samples.

                e. Brand Manufactures Have Abused REMS to Block Generic Competition

          56.      Competition from generics devastates a brand manufacturers profits as prices

erode and the brand loses market share. Brand manufacturers are highly motivated to delay or




23
     21 U.S.C. § 355-1(f)(8).
                                                   16
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 23 of 121 PageID: 23



block generic entry by extending their monopoly beyond its legal limits. Brand manufacturers

have come to do this through, inter alia, abusing and “gaming” REMS programs.

       57.      Janet Woodcock, Director of FDA’s Center for Drug Evaluation and Research

(“CDER”) testified in 2016 that brand companies use REMS programs “as an excuse to not give

the drug to the generics so they can compare it to their drug.” This behavior, she noted, causes

“barriers and delays in getting generics on the market.” 24

             f. State and Federal Government Target REMS Abuse

       58.      REMS abuse has come under increasing fire as generics’ resulting inability to

enter the market has increased U.S. healthcare costs by more than $5 billion annually. 25

       59.      In July 2010, the FDA commented that REMS programs should not be used for

anticompetitive reasons. 26

       60.      In January 2013, the Connecticut Attorney General’s office wrote to Celgene that

Celgene’s responses to government inquiry “has raised serious concerns in my office that,

notwithstanding its claims to the contrary, Celgene is not truly willing to sell Revlimid samples

in a manner that would allow the BE testing necessary for a competitor to submit an

ANDA….Celgene’s current actions raise the specter that the discussions have been nothing but




24
   Generic Drug User Fee Amendments: Accelerating Patient Access to Generic Drugs: Hearing
Before the S. Comm. on Health, Educ., Labor & Pensions, 114th Cong. 31 (2016) (testimony of
Janet Woodcock, Director, Center for Drug Evaluation & Research).
25
   Association for Accessible Medicines, Increase Competition & Access – Support CREATES
Act, https://accessiblemeds.org/campaign/increase-competition-and-access-rems (last visited
Feb. 26, 2019).
26
   See Center for Drug Evaluation and Research, FDA, Risk Evaluation and Mitigation Strategy
(REMS) Public Meeting (July 28, 2010), at 270-71 (statement by Jane Axelrad, Associate
Director of Policy, Center for Drug Evaluation and Research).

                                                 17
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 24 of 121 PageID: 24



an artifice to continue to allow Celgene to delay the development of a generic alternative to

Revlimid.” 27

       61.      In June 2016, the Senate Judiciary Subcommittee on Antitrust, Competition

Policy and Consumer Rights, held a hearing on the Bill entitled “Creating and Restoring Equal

Access to Equivalent Samples Act of 2016” (“CREATES Act”). The Bill proposed creating an

independent cause of action for refusal to supply samples by a manufacturer of a product subject

to REMS under certain circumstances. Senator Patrick Leahy (D-VT) commented:

                The first delay tactic addressed by the CREATES Act involves
                withholding of drug samples that generic manufacturers need to gain
                regulatory approval. Federal law requires generic competitors to
                prove that their low-cost alternative is equally safe and effective as
                the brand-name drug with which they wish to compete.
                Unfortunately, some brand-name companies are refusing to provide
                samples of their product to generic companies for them to make the
                necessary comparison. This simple delay tactic uses regulatory
                safeguards as a weapon to block competition. 28

       62.      Senator Chuck Grassley (R-IA), in that same hearing, echoed Senator Leahy:

                So I was concerned when we heard of other tactics that appeared to
                frustrate the intent of the Hatch-Waxman Act – a law enacted to
                streamline and expedite the approval process for generic drugs. We
                heard that certain brand drug companies were misusing their
                [REMS] to withhold access to drug samples for [BE] testing and
                generic drug development in violation of FDA regulations and the
                Hatch-Waxman Act….These strategies basically amount to brand
                drug companies using an FDA regulatory process set up as a safety
                measure, to instead block generic competition. 29


27
   Exhibit to MSJ Opp., Doc. No. 285-21.
28
   Hearing Before the Senate Judiciary Committee Subcommittee on Antitrust, Competition
Policy and Consumer Rights on “The CREATES Act: Ending Regulatory Abuse, Protecting
Consumers, and Ensuring Drug Price Competition,” Statement of Senator Patrick Leahy (June
21, 2016), https://www.judiciary.senate.gov/download/06-21-16-leahy-statement-2.
29
   Hearing Before the Senate Judiciary Committee Subcommittee on Antitrust, Competition
Policy and Consumer Rights on “The CREATES Act: Ending Regulatory Abuse, Protecting
Consumers, and Ensuring Drug Price Competition,” Prepared Statement of Senator Chuck
Grassley, Chairman (June 21, 2016), https://www.judiciary.senate.gov/download/06-21-16-
grassley-statement.
                                                 18
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 25 of 121 PageID: 25



       63.     The Bill was reintroduced to the Senate on April 27, 2017 and reported to the

Senate Judiciary Committee on June 21, 2018. The Bill received sweeping support from

Republican Senators Ted Cruz and Mike Lee, as well as Democratic Senators Dianne Feinstein

and Sheldon Whitehouse. Both liberal and conservative lobby groups support the Bill. If enacted,

the CREATES Act would save the government as much as $3.8 billion over ten (10) years as it

would increase generic drug production and lower government Medicare and Medicaid costs.

       64.     Some estimates on the cost of REMS abuse are as high as $5.2 billion on the

federal government, $5.8 billion on private insurers like Humana, and $1.8 billion for ordinary

American consumers. 30

       65.     Noticeably, the Pharmaceutical Researchers and Manufacturers of America, with

Executive Chairman, Robert Hugin (former CEO of Celgene between 2010 and 2017, and

thereafter its Executive Chairman) opposes the Bill. Reportedly, “drug company executives

…pour[ed] into Washington on private jets…to push for blocking the CREATES Act from the

budget agreement.” 31

       66.     Similarly, Representative David McKinley of West Virginia introduced the FAST

Generics Act bill on April 6, 2017. 32 The bill would require brand-name manufacturers “not

construe or apply any condition or restriction relating to the sale, resale, or distribution of the

covered product, including any condition or restriction adopted, imposed, or enforced as an




30
   Alex Brill, Unrealized Savings from the Misuse of REMS and Non-REMS Barriers (Sept.
2018), https://accessiblemeds.org/sites/default/files/2018-
09/REMS_WhitePaper_September2018%5B2%5D.pdf.
31
   David Dayen, Senate Republicans Kept Provision To Fight High Drug Prices Out of Spending
Bill, Democrats Say, THE INTERCEPT (Feb. 8, 2018),
https://theintercept.com/2018/02/08/spending-bill-creates-act-drug-prices/.
32
   Fair Access for Safe and Timely Generics Act of 2017, H.R.2051, 115th Congress (1st Session
2017).
                                                  19
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 26 of 121 PageID: 26



aspect of a [REMS] strategy, in a way that restricts or has the effect of restricting the supply of

such covered product to an eligible product developer for development or testing purposes.” The

bill was referred to the House Subcommittee on Health on April 7, 2017.

       67.     In an effort to combat rampant REMS abuse and to facilitate access to samples of

REMS-subjected drugs, the FDA began issuing “safety determination” letters to brand

companies that confirmed that the FDA would not consider providing samples of the RLD for

generic BE testing to be a violation of REMS. In 2014 the FDA stated:

               In the interest of facilitating prospective generic applicants’ access
               to RLD supplies to conduct the testing necessary to support ANDA
               approval, FDA has, on request, reviewed the [generic’s] BE study
               protocols proposed by prospective ANDA applicants to assess
               whether they provide safety protections comparable to those in the
               applicable REMS ETASU. When the Agency has determined that
               comparable protections existed, FDA has issued letters to the RLD
               sponsors stating so and indicating that FDA would not consider it to
               be a violation of the REMS for the RLD sponsor to provide drug
               product to the prospective ANDA applicant. 33

       68.     Despite FDA’s efforts to help generic manufacturers by issuing such letters, FDA

continues to reiterate that there is no requirement that a generic company seek or obtain such a

letter from the FDA: “Requesting or obtaining such a letter from FDA is not a legal

requirement.” 34




33
   FDA Center for Drug Evaluation and Research, Draft Guidance: How to Obtain a Letter from
FDA Stating that Bioequivalence Study Protocols Contain Safety Protections Comparable to
Applicable REMS for RLD (Dec. 2014),
https://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidances/ucm
425662.pdf (“2014 Draft Guidance”).
34
   2014 Draft Guidance.


                                                 20
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 27 of 121 PageID: 27



       69.     In 2016, a Senate committee concluded that the FDA has “attempted to stymie

[brand manufacturers’] obstruction” by providing letters to generic companies indicating that the

agency “see[s] no safety risk,” but its “actions have been largely ineffective.” 35

       70.     In 2017, the FDA committed to responding to generic manufacturers’ inquiries

seeking help accessing samples within sixty (60) days of receipt to mitigate and shorten the delay

brand-manufacturers’ scheme imposes.

       71.     On July 27, 2017, the Federal Trade Commission (“FTC”) in a Prepared

Statement delivered to the United States House of Representatives Subcommittee on Regulatory

Reform, Commercial and Antitrust Law warned that “[d]espite clear guidance from both

Congress and the FDA that drug firms should not use REMS programs to block or delay generic

or biosimilar competition, complaints about abuse of the regulatory process persist…One study

estimates that Americans have lost $5.4 billion in annual savings due to delays in accessing drug

samples caused by REMS misuse and other non-FDA mandated restricted distribution

programs.” 36 In that statement, the FTC explicitly referenced Celgene’s actions with respect to

Thalomid and Revlimid.

       72.     On May 17, 2018, FDA announced that it would begin to regularly publish a list

of brand-name drugs that have been the target of complaints that their NDA-holder (or

manufacturer) is denying access to samples of RLDs when generic companies seek to buy them.



35
   Sudden Price Spikes in Off-Patent Prescription Drugs: The Monopoly Business Model that
Harms Patients, Taxpayers, and the U.S. Health Care System, Senate Special Comm. on Aging,
114th Cong. 115 (December 2016),
https://www.aging.senate.gov/imo/media/doc/Drug%20Pricing%20Report.pdf.
36
   Antitrust Concerns and the FDA Approval Process, Prepared Statement Markus H. Heier,
Bureau of Competition, Federal Trade Commission before the Subcommittee on Regulatory
Reform, Commercial and Antitrust Law, Judiciary Committee, United States House of
Representatives, Washington, D.C. (July 27, 2017), https://www.ftc.gov/public-
statements/2017/07/prepared-statement-federal-trade-commission-antitrust-concerns-fda.
                                                 21
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 28 of 121 PageID: 28



The initial list confirmed that the FDA sent at least twenty-one (21) safety determination letters

to at least six (6) brand companies. Its larger list documented fifty-seven (57) different drugs

with annual combined sales of $13.0 billion, to which sample access had been denied.

       73.     Celgene is listed thrice on the list, as FDA received numerous access inquiries for

Celgene’s Thalomid, Revlimid, and a third drug not subject to this Complaint, Pomalyst

(pomalidomide). 37 The list documents that FDA received ten (10) inquiries related to Thalomid,

thirteen (13) inquiries related to Revlimid, and eight (8) inquiries related to Pomalyst. FDA

issued at least four (4) safety letters for Revlimid, including on July 21, 2012, May 19, 2014,

February 22, 2017, and August 15, 2017. FDA issued safety letters for Thalomid on December

12, 2007, and January 17, 2008.

       74.     FDA Commissioner Scott Gottlieb stated:

               Today, we’re making public a list of companies that have potentially
               been blocking access to the samples of their branded products. We
               hope that this increased transparency will help reduce unnecessary
               hurdles to generic drug development and approval. We often hear of
               these tactics when it comes to generic drug developer access to
               samples when the brand products are subject to limited distribution
               programs. In some cases, these limitations on distribution may be
               asserted relating to a Risk Evaluation and Mitigation Strategy
               (“REMS”), a program that the FDA implements for certain drugs to
               help ensure that the benefits of these drugs outweigh their risks. 38
       75.     Gottlieb, in an earlier speech noting the pervasiveness of REMS abuse

commented “My message is this: end the shenanigans.” He continued:


37
   FDA, Reference Listed Drug (RLD) Access Inquiries,
https://www.fda.gov/Drugs/DevelopmentApprovalProcess/HowDrugsareDevelopedandApprove
d/ApprovalApplications/AbbreviatedNewDrugApplicationANDAGenerics/ucm607738.htm (last
visited Feb. 26, 2019).
38
   Statement from FDA Commissioner Scott Gottlieb, M.D., on new agency efforts to shine light
on situations where drug makers may be pursuing gaming tactics to delay generic competition
(May 17, 2018),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm607930.htm.


                                                 22
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 29 of 121 PageID: 29



               [B]randed companies’ use of REMS — which FDA adopts as a way
               to ensure the safe use of certain drugs — is also sometimes being
               used as a way to frustrate the ability of generic firms to purchase the
               doses of branded drug that they need to run their studies. This needs
               to stop… I consider these tactics unfair and exploitative practices,
               and they’re in direct conflict with our broader public health goals. 39
       76.     Then, in a statement it gave to the Department of Health and Human Services in

July 2018, the FTC urged action that “carefully considered regulatory and legislative efforts to

address REMS abuse.” 40 FTC went on that “[b]y improperly blocking the product developer

from obtaining samples, the branded manufacturer can potentially delay or indefinitely block

generic or biosimilar competition to its product, thereby reducing the competition that Congress

specifically sought to facilitate via the Hatch-Waxman Act….” 41

       77.     Most recently, on October 3, 2018, the FTC delivered a prepared statement before

the Senate Subcommittee on Antitrust, Competition Policy and Consumer Rights, noting that

brands continue to “misuse REMS restrictions to prevent or delay generic firms from obtaining

FDA approval for lower cost drugs….” 42




39
   Scott Gottlieb, M.D., Commissioner of Food and Drugs, Remarks at the Federal Trade
Commission: Understanding Competition in Prescription Drug Markets: Entry and Supply Chain
Dynamics (Nov. 8, 2017), https://www.fda.gov/NewsEvents/Speeches/ucm584195.htm.
40
   Blueprint to Lower Drug Prices and Reduce Out-of-Pocket Costs, Statement of the Federal
Trade Commission to the U.S. Department of Health and Human Services (July 16, 2018),
available at www.ftc.gov/system/files/documents/advocacy_documents/statement-federal-trade-
commission-department-health-humanservices-regarding-hhs-blueprint-
lower/v180008_commission_comment_to_hhs_re_blueprint_for_lower_drug_prices_and_costs.
pdf.
41
   Id.
42
   Oversight of the Enforcement of the Antitrust Laws, Prepared Statement of the Federal Trade
Commission before the Subcommittee on Antitrust, Competition Policy and Consumers Rights,
Judiciary Committee, U.S. Senate (Oct. 3, 2018).
                                                 23
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 30 of 121 PageID: 30



              g. The Citizens Petition

        78.      Section 505(j) of the FDCA creates a mechanism that allows a person to file a

petition with the FDA requesting that the agency take, or refrain from taking, any form of

administrative action. This is known as a “citizen petition.”

        79.      A citizen petition allows a citizen to notify the FDA of its genuine concerns about

safety, scientific, or legal issues regarding a product at any time before or after it enters the

market.

        80.      Pursuant to FDA regulations, the FDA Commissioner must respond to a citizen

petition within 180 days of receipt with a grant in whole or in part, or a denial of the petition.

The Commissioner can provide a tentative response with an estimate on a time for a full

response.

        81.      Gary Buehler, R.Ph., former Director of the Office of Generic Drugs (“OGD”), at

CDER, noted that of forty-two (42) citizen petitions raising issues about the approvability of

generic products, “very few...have presented data or analysis that significantly altered the FDA’s

policies.” Despite this, it is standard practice for the FDA to withhold ANDA approval until it

has completed its research into and response to a citizen petition.

        82.      Responding to a citizen petition strains the FDA’s limited resources. Regardless

of how frivolous a petition may be, the FDA must expend considerable resources researching the

petition’s scientific, medical, legal, and economic issues, delaying ANDA approval, even if a

petition is later found to be baseless.

        83.      Frivolous petitions have become increasingly common and have caused

anticompetitive effects as branded pharmaceutical manufacturers seek to manipulate the system

to leech whatever remaining profit is left from a given pharmaceutical market. In many cases,


                                                  24
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 31 of 121 PageID: 31



citizen petitions have been filed relating to ANDAs that have been pending for over a year, long

after the brand manufacturer received notice of the ANDA filing. In these cases, the petition

delays the ANDA approval while the FDA evaluates the citizen petition. In most cases, there is

no reason for the brand manufacturer’s delay in filing the citizen petition.

         84.      The FDA has acknowledged manipulation of the citizen petition review process.

Former FDA Chief Counsel Sheldon Bradshaw recognized that during his tenure he had “seen

several examples of citizen petitions that appear designed not to raise timely concerns with

respect to the legality of scientific soundness of approving a drug application but that to try to

delay the approval simply by compelling the agency to take the time to consider arguments

raised in the petition whatever their merits and regardless of whether or not the petitioner could

have made those very arguments months and months before.”

               h. Patent Prosecution
         85.      Filing a patent application is an ex parte process for which the law imposes a duty

of good faith, candor, and disclosure on the filing party. 43 This duty requires the filer, including

his or her agents, attorneys, or anyone else involved in the prosecution, to disclose all material

information on the patentability of the claims.

         86.      An applicant’s intentional withholding of information known to be material to

patentability with the intent to deceive the USPTO constitutes inequitable conduct and renders a

patent unenforceable.

         87.      The existence of prior art is material to patentability. 44 Prior art means that “the

claimed invention was patented, described in a printed publication, or in public use, on sale, or



43
     See 37 C.F.R. § 1.56; Manual of Patent Examining Procedure § 2000.
44
     See 35 U.S.C. § 102.


                                                    25
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 32 of 121 PageID: 32



otherwise available to the public” or “the claimed invention was described in a patent issued

under section 151, or in an application for a patent published or deemed published under section

122(b)....” 45

     VI.         CELGENE’S ANTICOMPETITIVE CONDUCT

                 a. Thalomid and Revlimid

           88.      In the mid-20th century, thalidomide was marketed as a sleeping pill and anti-

morning sickness pill for pregnant women. Devastatingly, when consumed by pregnant women,

thalidomide caused life-threatening fetal deformities and birth defects. Adverse effects also

included nerve damage.

           89.      Thalidomide was thereafter banned worldwide, including in the United States.

The U.S. ban was in place until July 16, 1998, when the FDA approved Celgene’s December 20,

1996 NDA 20-785 for Thalomid, its branded version of thalidomide. The FDA approved

Thalomid only as a treatment for ENL, a form of leprosy. 46 But to mitigate fetal exposure to the

drug, the FDA conditioned its Thalomid approval on Celgene’s use of the System for

Thalidomide Education and Prescribing Safety (“S.T.E.P.S.”) distribution program, in which

patients were required to review educational materials, register with the program, and agree to

program restrictions. FDA noted, in its Thalomid NDA approval, that “[t]hat current restrictions

strike a balance between the need to prevent fetal exposure to the drug and the need to make the

drug available without extraordinary burdens on patients and prescribers.”




45
  35 U.S.C. § 102(a)(1)-(2).
46
  Thalomid was later approved in 2006 to treat Multiple Myeloma (“MM”), subject again to
Celgene’s restricted distribution system.
                                                    26
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 33 of 121 PageID: 33



        90.    After the FDA codified its REMS distribution program, FDA approved Celgene’s

supplemental application containing a proposed REMS program for Thalomid on August 3,

2010.

        91.    Celgene filed, prosecuted, and listed in the Orange Book one (1) patent for the

Composition of Matter for Thalomid: the ‘012 patent, which was first filed with the USPTO in

June 2003. Celgene filed, prosecuted and listed a total of fourteen (14) patents in relation to the

S.T.E.P.S. and/or REMS programs for controlling Thalomid, and later Revlimid, distribution: the

‘501 patent, the ‘976 patent, the ‘432 patent, the ‘984 patent, the ‘763 patent, the ‘188 patent, the

‘720 patent, the ‘977 patent, the ‘784 patent, the ‘399 patent, the ‘018 patent, the ‘566 patent, the

‘886 patent, and the ‘531 patent, all of which were filed with the USPTO between August 1998

and August 2012.

        92.    Revlimid is an immunomodulatory drug that works against cancer cells by

affecting the immune system. It is a thalidomide analogue manufactured and marketed by

Celgene. Celgene submitted NDA 21-880 to the FDA, which provides for the use of Revlimid to

treat patients with transfusion dependent anemia due to low or intermediate-1 risk

myelodysplastic syndromes associated with a deletion 5 q cytogenetic abnormality with or

without additional cytogenetic abnormalities, on April 7, 2005. The FDA approved Revlimid on

December 27, 2005. Celgene was granted exclusivity for Revlimid as it was a new chemical

entity (“NCE”); exclusivity expired on December 27, 2010. Competition, absent anticompetitive

misconduct, would normally begin immediately after Celgene’s exclusivity expired.

        93.    Revlimid is subject to a REMS distribution program, RevAssist. The primary goal

of the RevAssist program, approved by the FDA, is to prevent fetal exposure to Revlimid. FDA




                                                 27
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 34 of 121 PageID: 34



noted in its December 27, 2005 letter to Celgene that RevAssist is “an important part of the post-

marketing risk management for Revlimid®.”

       94.     In addition to the patents listed in the Orange Book, Celgene was issued numerous

additional patents related to thalidomide and its analogs. According to 21 U.S.C. § 355(b)(1),

NDA applicants shall file with the application the patent number and the expiration date of any

patent which claims the drug for which the applicant submitted the application or which claims a

method of using such drug with respect to which a claim of patent infringement could reasonably

be asserted if a person not licensed by the owner engaged in the manufacture, use, or sale of the

drug. Despite not listing these patents, indicating a belief that an infringement claim could not

reasonably be asserted, Celgene made frivolous infringement claims for these patents in response

to ANDAs for lenalidomide, as discussed below. 47

       95.     Celgene also filed, prosecuted, and listed in the FDA Orange Book three (3)

patents for the Composition of Matter for Revlimid; the ‘517 patent, which was first filed with

the USPTO in July 1996, and the two polymorph patents, the ‘800 patent and the ‘217 patent,

first filed with the USPTO in September 2004 and December 2008, respectively (the “Polymorph

patents”). Celgene filed, prosecuted, and listed several patents in relation to the RevAssist

program for controlling Revlimid distribution; the ‘501 patent, the ‘976 patent, the ‘432 patent,

the ‘763 patent, the ‘188 patent, the ‘720 patent, the ‘977 patent, the ‘784 patent, the ‘886 patent,

and the ‘531 patent, which were filed with the USPTO between August 1998 and August 2012.

Celgene filed, prosecuted, and listed a total of ten (10) patents related to the dosage and methods




47
   Celgene also filed and prosecuted several additional patents that it did not list in the Orange
Book. They are Patent Nos. 6555554 (the “‘554 patent”), 7119106 (the “‘106 patent”), 6281230
(the “‘230 patent”), 6767326 (the “‘326 patent”), 7977357 (the “‘357 patent”), 8193219 (the
“‘219 patent”) and 8431598 (the “‘598 patent”).
                                                 28
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 35 of 121 PageID: 35



of treatment for Revlimid; the ‘740 patent, the ‘569 patent, the ‘363 patent, the ‘929 patent, the

‘717 patent, the ‘095 patent, the ‘120 patent, the ‘498 patent, the ‘621 patent, and the ‘622 patent,

filed with the USPTO between April 2003 and September 2014. Another patent, the ‘745 patent,

was filed in 2006, and was part of a pattern by Celgene of prosecuting invalid and unenforceable

patents in a bid to erect a “patent fortress” around its Thalomid and Revlimid monopolies.

       96.     Witness below a chart of Celgene’s patent protection web:

                                              Date     Expiration
    Patent       Number      Date Filed                                    Description          Drugs
                                             Issued      Date
                                              Composition
                                                    of
                                                 Matter
                                                                      Method of reducing
                                                                      TNF.alpha. levels
                                                                      with amino
 ‘517 Patent    5,635,517     24-Jul-96    3-Jun-97      4-Oct-19     substituted 2-(2,6-     Revlimid
                                                                      dioxopiperidin-3-
                                                                      yl)-1-oxo-and 1,3-
                                                                      dioxoisoindolines
                                                                      Pharmaceutical
                                                                      compositions and
 ‘012 Patent    7,230,012    30-Jun-03     12-Jun-07     9-Dec-23                             Thalomid
                                                                      dosage forms of
                                                                      thalidomide
                                              Polymorph

                                                                  Polymorphic forms
                                                                  of 3-(4-amino-1-
 ‘800 Patent    7,465,800     3-Sep-04     16-Dec-08    27-Apr-27 oxo-1,3 dihydro-            Revlimid
                                                                  isoindol-2-yl)-
                                                                  piperidine-2,6-dione
                                                                      Polymorphic forms
                                                                      of 3-(4-amino-1-
                              15-Dec-                    24-Nov-
 ‘217 Patent    7,855,217                  21-Dec-10                  oxo-1,3 dihydro-        Revlimid
                                08                          24
                                                                      isoindol-2-yl)-
                                                                      piperidine-2,6-dione



                                                 REMS


                                                 29
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 36 of 121 PageID: 36



                                                           Methods for
                                                           delivering a drug to a
                                                           patient while            Thalomid
                           28-Aug-               28-Aug-   preventing the            Revlimid
 ‘501 Patent   6,045,501             4-Apr-00
                              98                    18     exposure of a foetus     (Pomalyst
                                                           or other                     )
                                                           contraindicated
                                                           individual to the drug
                                                           Methods for
                                                           delivering a drug to a
                                                           patient while            Thalomid
                           26-Sep-   13-May-     28-Aug-   preventing the            Revlimid
 ‘976 Patent   6,561,976
                             01         03          18     exposure of a foetus     (Pomalyst
                                                           or other                     )
                                                           contraindicated
                                                           individual to the drug
                                                           Methods for
                                                           delivering a drug to a
                                                           patient while            Thalomid
                           22-Jan-               28-Aug-   preventing the            Revlimid
 ‘432 Patent   6,908,432             21-Jun-05
                             04                     18     exposure of a foetus     (Pomalyst
                                                           or other                     )
                                                           contraindicated
                                                           individual to the drug
                                                           Methods for
                                                           delivering a drug to a
                                                           patient while
                           12-Apr-               28-Aug-   preventing the
 ‘984 Patent   7,874,984             25-Jan-11                                      Thalomid
                             05                     18     exposure of a foetus
                                                           or other
                                                           contraindicated
                                                           individual to the drug
                                                           Methods for
                                                           delivering a drug to a
                                                           patient while            Thalomid
                           13-Dec-               28-Aug-   preventing the            Revlimid
 ‘763 Patent   8,204,763             19-Jun-12
                             10                     18     exposure of a foetus     (Pomalyst
                                                           or other                     )
                                                           contraindicated
                                                           individual to the drug


                                          30
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 37 of 121 PageID: 37



                                                             Methods for
                                                             delivering a drug to a
                                                             patient while            Thalomid
                           17-May-   19-Nov-     28-Aug-     preventing the            Revlimid
 ‘188 Patent   8,589,188
                              12        13          18       exposure of a foetus     (Pomalyst
                                                             or other                     )
                                                             contraindicated
                                                             individual to the drug
                                                             Methods for
                                                             delivering a drug to a
                                                             patient while
                                                             avoiding the              Thalomid
                           23-Oct-   13-Nov-
 ‘720 Patent   6,315,720                         23-Oct-20   occurrence of an          Revlimid
                             00         01
                                                             adverse side effect      (Pomalyst)
                                                             known or suspected
                                                             of being caused by
                                                             the drug
                                                             Methods for
                                                             delivering a drug to a
                                                             patient while
                                                                                       Thalomid
                           27-Sep-   13-May-                 restricting access to
 ‘977 Patent   6,561,977                         23-Oct-20                             Revlimid
                             01         03                   the drug by patients
                                                                                      (Pomalyst)
                                                             for whom the drug
                                                             may be
                                                             contraindicated
                                                             Methods for
                                                             delivering a drug to a
                                                             patient while
                                                                                       Thalomid
                           7-Mar-                            restricting access to
 ‘784 Patent   6,755,784             29-Jun-04   23-Oct-20                             Revlimid
                             03                              the drug by patients
                                                                                      (Pomalyst)
                                                             for whom the drug
                                                             may be
                                                             contraindicated
                                                             Methods for
                                                             delivering a drug to a
                                                             patient while
                           22-Jan-                           restricting access to
 ‘399 Patent   6,869,399             22-Mar-05   23-Oct-20                            Thalomid
                             04                              the drug by patients
                                                             for whom the drug
                                                             may be
                                                             contraindicated




                                          31
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 38 of 121 PageID: 38




                                                              Methods for
                                                              delivering a drug to a
                                                              patient while
                                      28-Nov-                 restricting access to
 ‘018 Patent   7,141,018   3-Jan-05               23-Oct-20                            Thalomid
                                         06                   the drug by patients
                                                              for whom the drug
                                                              may be
                                                              contraindicated
                                                              Methods for
                                                              delivering a drug to a
                                                              patient while
                           19-May-                            restricting access to
 ‘566 Patent   7,959,566              14-Jun-11   23-Oct-20                            Thalomid
                              06                              the drug by patients
                                                              for whom the drug
                                                              may be
                                                              contraindicated
                                                              Methods for
                                                              delivering a drug to a
                                                              patient while
                                                                                        Thalomid
                           13-Dec-    20-Nov-                 restricting access to
 ‘886 Patent   8,315,886                          23-Oct-20                             Revlimid
                             10          12                   the drug by patients
                                                                                       (Pomalyst)
                                                              for whom the drug
                                                              may be
                                                              contraindicated
                                                              Methods for
                                                              delivering a drug to a
                                                              patient while
                                                                                        Thalomid
                           22-Aug-                            restricting access to
 ‘531 Patent   8,626,531              7-Jan-14    23-Oct-20                             Revlimid
                              12                              the drug by patients
                                                                                       (Pomalyst)
                                                              for whom the drug
                                                              may be
                                                              contraindicated
                                            Dosing
                                                          Methods of using 3-
                                                          (4-amino-oxo-1,3-
                                                          dihydro-isoindol-2-
                                                          yl)-piperidine-2,6-
                           11-Apr-
 ‘740 Patent   7,189,740              13-Mar-07 11-Apr-23 dione for the                Revlimid
                             03
                                                          treatment and
                                                          management of
                                                          myelodysplastic
                                                          syndromes




                                           32
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 39 of 121 PageID: 39



                                                             Methods for
                                                             treatment of multiple
                                                             myeloma using 3-(4-
                           15-May-
 ‘569 Patent   7,968,569              28-Jun-11   7-Oct-23   amino-1-oxo-1,3-         Revlimid
                              03
                                                             dihydro-isoindol-2-
                                                             yl)-piperidine-2,6-
                                                             dione
                                                             Methods for
                                                             treatment of cancers
                           8-Apr-                            using 3-(4-amino-1-
 ‘363 Patent   7,468,363              23-Dec-08   7-Oct-23                            Revlimid
                             05                              oxo-1,3-dihydro-
                                                             isoindol-2-yl)-
                                                             piperidine-2,6-dione
                                                             Methods using 3-(4-
                                                             amino-1-oxo-1,3-
                                                             dihydro-isoindol-2-
                           19-Nov-
 ‘929 Patent   8,741,929              3-Jun-14    8-Mar-28   yl)-piperidine-2,6-      Revlimid
                              09
                                                             dione for treatment of
                                                             mantle cell
                                                             lymphomas
                                                          Methods of treating
                           24-Mar-                        myelodysplastic
 ‘717 Patent   8,404,717              26-Mar-13 11-Apr-23                             Revlimid
                             11                           syndromes using
                                                          lenalidomide
                                                             Methods for treating
                                                             multiple myeloma
                                                             using 3-(4-amino-1-
                                                             oxo-1,3-
                                                  15-May-
 ‘095 Patent   8,648,095   5-Jun-12   11-Feb-14              dihydroisoindol-2-       Revlimid
                                                     23
                                                             yl)-piperidine-2,6-
                                                             dione in combination
                                                             with proteasome
                                                             inhibitor
                                                            Methods of treating
                                                            myelodysplastic
                           13-Mar-                          syndromes with a
 ‘120 Patent   9,056,120              16-Jun-15   11-Apr-23                           Revlimid
                             13                             combination therapy
                                                            using lenalidomide
                                                            and azacitidine




                                           33
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 40 of 121 PageID: 40



                                                                   Methods for treating
                                                                   multiple myeloma
                                                                   with 3-(4-amino-1-
                              8-Apr-                  15-May-
 ‘498 Patent     8,530,498              10-Sep-13                  oxo-1,3-                  Revlimid
                                13                       23
                                                                   dihydroisoindol-2-
                                                                   yl)piperidine-2,6-
                                                                   dione
                                                                   Methods for treating
                                                                   multiple myeloma
                                                                   with 3-(4-amino-1-
                             17-Apr-     11-Aug-      15-May-      oxo-1,3-dihydro-
 ‘621 Patent     9,101,621                                                                   Revlimid
                               14           15           23        isoindol-2-yl)-
                                                                   piperidine-2,6-dione
                                                                   after stem cell
                                                                   transplantation
                                                                   Methods for treating
                                                                   newly diagnosed
                                                                   multiple myeloma 3-
                             10-Sep-     11-Aug-      15-May-      (4-amino-1-oxo-1,3-
 ‘622 Patent     9,101,622                                                                   Revlimid
                               14           15           23        dihydro-isoindol-2-
                                                                   yl)-piperidine-2,6-
                                                                   dione in combination
                                                                   with dexamethasone


                                                                   Methods and                Thalomid
                             26-Apr-                   31-Jul-19   compositions for          (Not listed
 ‘745 Patent     7,435,745               14-Oct-08
                               06                     (Estimate)   inhibition of             in Orange
                                                                   angiogenesis                Book)




             b. Celgene Abused Its REMS Program as a Pretextual Justification for
                Refusing to Sell Samples and Illegally Monopolized the Market

       97.      Both Thalomid and Revlimid are subject to REMS distribution programs that

require healthcare providers and pharmacies to be certified in the S.T.E.P.S. or RevAssist

programs, respectively, and patients must be enrolled in S.T.E.P.S. or RevAssist. Prescribers and

pharmacists must complete registration forms. Females of childbearing potential are required to

take a pregnancy test twenty-four (24) hours prior to starting a course of Thalomid or Revlimid


                                               34
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 41 of 121 PageID: 41



and at least every four (4) weeks during treatment. All prescribers are required to provide

contraception and emergency contraception counseling with each new prescription. For every

new patient, prescribers must submit to Celgene a signed Patient-Physician Agreement Form that

identifies the patient’s risk category. The prescriber then receives a letter confirming the patients’

enrollment and the patient and prescriber receive an authorization number which is to be written

on the prescription. The pharmacy must verify that each prescription has an authorization

number that is valid for seven (7) days. The pharmacy must then call Celgene, obtain a

confirmation number, and write this number on the prescription. The prescription is then filled

within twenty-four (24) hours. No more than a twenty-eight (28) day supply may be dispensed at

one time.

         98.    RevAssist operates through specialty pharmacies. The S.T.E.P.S. program

initially operated in all pharmacies. Only in 2006 did S.T.E.P.S. come to exclusively operate

through specialty pharmacies. Alexis Tosti, Celgene’s Market Research Analyst, noted that

moving to a specialty pharmacy would “be a hurdle for generic companies,” and that

“[r]estricted distribution is more likely to keep thalidomide out of the hands of generic

companies who need product to test against the generic being developed,” in internal company

emails in 2006. 48

         99.    The first key to Celgene’s monopolistic anticompetitive scheme was to prevent

generic manufacturers from obtaining the necessary samples of Thalomid and Revlimid to

perform the BE testing needed to file an ANDA.




48
     Exhibit to MSJ Opp., Doc. No. 285-20.


                                                 35
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 42 of 121 PageID: 42



          100.   Celgene abused its REMS program as a pretextual justification for withholding

Thalomid and Revlimid samples from generic competitors. Among the manufacturers that

Celgene refused to supply are Mylan Pharmaceuticals Inc. (“Mylan”) between 2004 and the

present, Lannett Company (“Lannett”) in 2006, Exela Pharmsci, Inc. (“Exela”) in 2006, Dr.

Reddy’s Laboratories (“Dr. Reddy’s”) in 2008 and 2009, Watson Laboratories, Inc (“Watson”)

in 2009, Teva Pharmaceuticals USA (“Teva”) in 2009, and Sandoz Inc. (“Sandoz”) in 2012.

Celgene also entered into an exclusive supply agreement with a French thalidomide supplier to

prevent Barr Laboratories (“Barr”) from obtaining that company’s thalidomide active

pharmaceutical ingredient (“API”).

          101.   Celgene’s improper use of the REMS program as a shield to refuse to provide

samples is contrary to the FDAAA. FDAAA subsection f(8) states that “no holder of [a REMS-

covered drug] shall use any element to assure safe use…to block or delay approval of… an

[ANDA application].” 49

                     i. Celgene’s REMS Program is a Post-Marketing Distribution System

          102.   Celgene’s REMS distribution programs are post-marketing, commercial

distribution programs. Celgene’s REMS protocols do not discuss drug manufacturers conducting

business with one another in the pre-marketing, drug development phase. Nor do Celgene’s

REMS protocols discuss or prevent distribution of samples to drug manufacturers.

          103.   Generic manufacturers’ safety protocols are not required to be FDA-approved for

that manufacturer to purchase samples of a REMS-subject drug. Robert West, former Deputy




49
     21 U.S.C. § 355-1(f)(8).


                                                36
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 43 of 121 PageID: 43



Director of OGD, commented that “a generic manufacturer is not required to submit its protocols

to the FDA before commencing bioequivalence studies.” 50

         104.   Clinical and pre-approval studies are not governed by REMS. In an August 2012

meeting with Celgene, the FDA stated, “Celgene’s REMS relates to a marketed situation and not

a clinical trial where there is more control regarding administration of the product and the

amount given is monitored and very limited.”

         105.   A sample supply of a brand-name drug, including the API, is required to

manufacture a generic equivalent. The API is used to conduct the required bio-studies and

validation testing before the generic manufacturer submits its ANDA.

         106.    Due to Celgene’s REMS program, generic manufacturers are unable to purchase

Thalomid and Revlimid samples in the United States through normal wholesale distribution

channels. They are therefore forced to seek to purchase the drugs directly from Celgene, with the

FDA’s endorsement.

                    ii. Celgene Refused to Sell Samples

                           1. Celgene Refused to Sell Samples to Mylan

         107.   Celgene refuses to sell Thalomid and Revlimid samples to Mylan, the second

largest generic pharmaceutical manufacturer in the world.

         108.   Mylan began developing a generic thalidomide product on September 26, 2003.

On October 27, 2003 Mylan requested OGD provide guidance on prospective BE studies. OGD

provided the requested guidance within the following year.




50
     Exhibit to MSJ Opp., Doc. No. 285-15.


                                                37
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 44 of 121 PageID: 44



       109.    On December 22, Mylan requested thalidomide API from API suppliers GYMA

Laboratories of America, Inc. (“GYMA”) and Antibioticos to manufacture its formulation of

thalidomide. By March 11, 2004, Mylan received thalidomide API from Antibioticos.

       110.    In September 2004, after Mylan was unable to gain access to Thalomid samples,

the FDA suggested Mylan contact Celgene to request samples. On October 5, 2004, Mylan wrote

Celgene a letter through its attorneys requesting to purchase 2,500 Thalomid capsules to conduct

BE studies. Celgene failed to respond. Mylan repeated its request on May 3, 2005. At the time,

Mylan had already completed safety training sessions for the handling and testing of

thalidomide.

       111.    In a letter dated June 21, 2005, Celgene explained that, pursuant to its S.T.E.P.S.

program, Thalomid was not available through normal wholesale channels, and that it was against

Celgene’s policy to deal with third parties in the sale of Thalomid. Notwithstanding the above,

Celgene did not have a single internal discussion finding it would be a violation of S.T.E.P.S. to

provide Mylan with Thalomid without FDA approval.

       112.    In recently unsealed internal emails from July 6, 2005, Celgene noted that “Mylan

has had difficulty obtaining enough of Celgene’s reference product to perform BE studies, so its

ANDA submission is expected to be delayed until late in the third quarter of 2005.”

       113.    On September 2, 2005, Mylan directly contacted Celgene and requested to

purchase 3,360 Thalomid capsules to conduct BE testing. Mylan explained that the “FDA had

recommended that we contact you directly to request a sample” of Thalomid for BE testing, and

that “obtaining samples through other traditional channels is nearly impossible.”

       114.    On October 20, 2005, Celgene replied, claiming that it needed additional time to

consider the request and “to avoid fetal exposure.”



                                                38
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 45 of 121 PageID: 45



         115.   On November 15, 2005, Mylan used an intermediary to again request that

Celgene sell it Thalomid samples for BE testing.

         116.   By December 2005, Mylan completed its scale-up of its experimental thalidomide

batch. Mylan had, by that time, captured two-years’ worth of stability data. The only remaining

step to submitting its ANDA was to conduct BE studies against the RLD.

         117.   On December 19, 2005, Celgene stated that it would need the FDA’s approval to

allow Mylan to purchase samples outside of the S.T.E.P.S. program: “[W]e recommend that you

contact the FDA’s [Division of Special Pathogen and Transplant Products] to discuss the

importance of the S.T.E.P.S. program to them.” Celgene claimed that if the FDA then “contacts

us in writing and recommends that we violate our S.T.E.P.S. program by providing you with the

quantity of THALOMID you request, we will further evaluate your request at that time.”

         118.   This is puzzling; in an internal report created in 2003 at Celgene’s request,

Celgene admitted Mylan’s patient monitoring system—already in place for another drug it was

studying—was robust, comprehensive, and equivalent to the S.T.E.P.S. program.

         119.   Detailing the manufacturer’s procedures, Celgene’s report stated that Mylan’s

safety protocols “currently have very sophisticated patient monitoring systems for their

respective clozapine products.” 51

         120.   Furthermore, the report stated “it can be observed that the clozapine requirements

are as comprehensive as the S.T.E.P.S. program. Thus, Ivax and Mylan already have experienced

[sic] with sophisticated monitoring systems.” 52




51
     Exhibit to MSJ Opp., Doc No. 286-1.
52
     Id.
                                                   39
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 46 of 121 PageID: 46



        121.   Next, Mylan requested FDA assistance to obtain the necessary Thalomid samples

required for bioequivalence testing on January 11, 2006. In its letter, Mylan proposed protocols

to ensure avoidance of fetal exposure.

        122.   By emails dated March 3, 2006, Mylan estimated a Thalidomide launch for May

2010.

        123.   On February 12, 2007, the FDA replied, requesting an investigational new drug

application (“IND”) or study protocol so that it could “ensure that all appropriate safeguards for

a clinical investigation with thalidomide are in place,” as a substitute for the S.T.E.P.S. program.

        124.   The FDA’s response continued:

               It is the FDA’s view that certain restrictions are needed to ensure safe use
               of the drug; however, it is not the agency’s intention to permit the
               restrictions of the S.T.E.P.S. program to prevent manufacturers of generic
               drugs from obtaining Thalomid for use in the bioequivalence testing
               necessary to obtain approval of an abbreviated new drug application for a
               thalidomide product. The agency believes that such bioequivalence studies
               can be conducted safely under either an IND or in circumstances that
               provide alternative assurance of patient safety. To ensure that the intention
               of Congress in enacting the generic drug approval provisions in section
               505(j) is not frustrated by the terms of the S.T.E.P.S. program, FDA has
               notified Celgene that the agency intends to exercise its enforcement
               discretion to permit Celgene to provide to another drug manufacturer (or its
               agent) 500 units of Thalomid (including 200 units for the purpose of
               conducting bioequivalence (including dissolution) testing and 300 units for
               a limited number of retained samples) when Celgene has received
               confirmation in writing from the sponsor, its agent, or FDA that the sponsor
               of the study either has an IND in effect for the study or has otherwise
               provided the agency with sufficient assurance that the bioequivalence study
               will be conducted in such a manner as to ensure the safety of the subjects.

        125.   On May 1, 2007, Mylan produced to the FDA its proposed thalidomide safety

protocols, which the FDA reviewed, found “acceptable,” and so notified Mylan on September

11, 2007.




                                                 40
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 47 of 121 PageID: 47



       126.    On November 16, 2007, Mylan notified Celgene of the FDA’s approval, which

directly addressed Celgene’s pretextual justification for not providing samples. Celgene’s senior

executives and officers all admit that the FDA is the ultimate authority on setting safety

standards. Yet Celgene continued to deny Mylan’s and others requests for drug samples for BE

testing, using pretextual and obviously flawed safety concerns as its chief justification. 53

       127.    Undeterred, Mylan continued to make requests over the next three (3) years,

including on December 4, 2007. Celgene continued to refuse to produce Thalomid samples,

using delay tactics including requiring Mylan to produce burdensome, irrelevant, and duplicative

information. Meanwhile, Celgene internally admitted that another prospective ANDA filer’s

request was “deficient in a way that the Mylan request is not.”

       128.    On January 8, 2008, Celgene wrote Mylan requesting more information. Mylan

responded on February 25, 2008 writing that it was prepared to provide all requested information

and enclosed a confidentiality agreement. Celgene and Mylan negotiated the confidentiality

agreement until June 24, 2008, when Celgene sent Mylan the executed agreement. Mylan sent

Celgene another letter providing even more information and provided Celgene with proof of

liability insurance covering any instances of injury relating to drug’s misuse, and further

provided an indemnity contract.

       129.    This contract, which was extensively negotiated, agreed to hold Celgene harmless

in the event of any injury or misuse.




53
   On April 21, 2000, the FDA sent Celgene a “Warning Letter” stating that “Celgene has
engaged in promotional activities that state or suggest that Thalomid is safe and effective for use
in treating multiple myeloma.” With no generics on the horizon, Celgene was willing to play
fast and loose with the safe distribution of Thalomid so long as it ensured increased utilization
and increased profits.
                                                 41
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 48 of 121 PageID: 48



       130.    Celgene wrote Mylan on August 1, 2008 that it was reviewing Mylan’s

documentation. Celgene’s then-Regulatory Counsel testified that as of March 4, 2011, no

“business people” at Celgene reviewed any of Mylan’s documentation. Confoundingly, Celgene

served an interrogatory response in an FTC investigation that two former CEOs, Sol Barer and

Robert Hugin, “made the decisions on behalf of Celgene regarding Celgene’s responses to

pharmaceutical companies requesting to purchase Revlimid® and Thalomid® with legal advice

from Celgene’s Deputy General Counsel and then-Regulatory and Compliance Counsel.” The

referenced in-house counsel later testified in a separate litigation that they did not have any input

into the requests, could not recall reviewing a single response to one of the information requests

submitted to Celgene, or sitting in a meeting in which a response to a prospective ANDA filer’s

request was discussed. Upon information and belief, Celgene lied to the FTC in its interrogatory

response.

       131.    Celgene wrote Mylan in a June 24, 2009 letter that there were “outstanding

issues” with the information Mylan provided and requested nine (9) additional categories of

information. An internal Celgene email dated May 22, 2009 contained a project titled

“Thalidomide Multiple Myeloma.” The summary of the project stated “A generic thalidomide

application was successfully delayed until at least June ’09 in the USA. Celgene may further

extend its exclusivity in the USA by using bioequivalence as a generic defense strategy….”

Celgene’s own emails show that it was never truly concerned with the safe distribution of its

drugs, but rather used safety as a pretextual justification to prevent generic competition.

       132.    Celgene’s refusal to sell Mylan samples, despite the existence of liability

insurance and an indemnity contract, is further evidence Celgene was unwilling to negotiate in

good faith with generic manufactures to provide the requested drugs. A federal court previously



                                                 42
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 49 of 121 PageID: 49



found, based on these facts, that one could reasonably infer “that Celgene had no objectively

legitimate business justification for not selling Mylan samples of Thalomid® or Revlimid®

samples after FDA approval of Mylan’s study protocols.”

         133.   Mylan estimates that had Celgene provided it with Thalomid samples in 2006, it

would have filed a Paragraph IV Certification, Celgene would have initiated a patent

infringement litigation and Mylan could have ultimately entered the thalidomide market in the

third quarter of 2010. Mylan would have either entered a pay-for-delay settlement, entered into a

legitimate settlement, or would have won at trial against Celgene given that Celgene’s patents

are invalid and unenforceable, as described in detail below.

         134.   By June 2007 Mylan began to develop its generic Revlimid. In internal emails

from September 2007, Mylan planned to file its ANDA on December 27, 2009, was actively

sourcing raw materials, had opinions on the blocking compound patents and planned to design

around the formulation patent.

         135.   In early 2009, Mylan endeavored to purchase lenalidomide supplies to

manufacture a generic version of Revlimid. Celgene engaged in more delay tactics, causing

Mylan to cease development efforts at various points while it attempted to procure Revlimid

samples. Mylan manufactured its final lenalidomide formulation in June 2015.

         136.   In June 2010, in response to FTC interrogatories, Celgene explained to the FTC

that “Celgene has decided not to sell REVLIMID® at the present time to manufacturers.” 54

         137.   Over two years later, through its counsel, Celgene wrote to the FTC that it was

willing to “continue selling Thalomid and begin to sell Revlimid to drug companies, branded or

generic, in quantities authorized by the FDA sufficient to conduct bio equivalence studies for the


54
     Exhibit to MSJ Opp., Doc No. 286-4.


                                                43
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 50 of 121 PageID: 50



purpose of preparing an Abbreviated New Drug Application [ANDA] with the FDA.” 55 Celgene,

at no point prior to this email, ever sold Thalomid to generic drug companies to support BE

studies for the purpose of preparing ANDAs. Celgene’s letter continued: “[Celgene would] seek

to set appropriate conditions with the FDA for the sale of Revlimid similar to those it has set for

the sale of Thalomid….”

         138.   On August 14, 2012, Celgene wrote to the FDA claiming that the FDCA does not

require an RLD sponsor to provide drug product to a proposed ANDA filer, and that FDA does

not have authority to mandate any such requirement. Celgene even threatened that “any sale of

Revlimid to a generic manufacturer will not be effectuated unless and until the FTC and the State

of Connecticut Attorney General agree to close their investigation.” 56

         139.   On May 1, 2013, Mylan requested to purchase Revlimid samples from Celgene at

market value. On May 14, 2013, Celgene wrote to Mylan that it would sell Revlimid to Mylan

upon Celgene’s review of Mylan’s request and supporting documentation.

         140.   While not required to do so, Mylan sought FDA approval of its proposed safety

protocols to avail itself of any assistance the FDA might be able to offer in procuring Revlimid

samples. The FDA approved Mylan’s protocols on July 29, 2013.

         141.   On March 11, 2014 Mylan wrote to Celgene explaining that it received all

necessary approvals from the FDA. Celgene continued to refuse to provide samples, even, once

again, after being informed of FDA approval for the proposed BE testing and safety protocols.

         142.   On March 20, 2014, Celgene again wrote to Mylan refusing to sell Mylan

Revlimid samples. Exasperated with Celgene’s tactics, Mylan brought a suit on April 3, 2014




55
     Id.
56
     Exhibit to MSJ Opp., Doc No. 285-15.
                                                44
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 51 of 121 PageID: 51



against Celgene under federal and state antitrust laws for its anticompetitive tactics to maintain

monopoly power in the market for Thalomid and Revlimid.

         143.    Mylan alleges that Celgene cited safety concerns as a pretext for its continued

refusal to provide samples of Thalomid and Revlimid, and that Celgene used a “playbook of

obstruct[ion]” and “gam[ed] the regulatory system.” 57

         144.    On May 19, 2014, the FDA notified Celgene that it accepted Mylan’s submitted

lenalidomide safety protocols and reiterated the FDCA’s prohibition of using REMS to prevent

ANDA filers from accessing drug samples.

         145.    The FTC filed an amicus brief in support of Mylan’s suit against Celgene. The

FTC noted that the FDAAA was intended to prevent brand-name manufacturers from using

REMS programs to impede generic competition, as Celgene was doing with Thalomid and

Revlimid.

         146.    Further, in August 2012, the FTC sent counsel for Celgene an email detailing “a

number of questions [raised] by the Bureau of Competition and the staff of the Connecticut

Attorney’s General office.” 58

         147.    These concerns included questions surrounding why Celgene had yet to provide

samples of Thalomid to those requesting it, despite receiving explicit authorization from the

FDA to do so.

         148.    The letter also questioned what else Celgene would need to receive in order to

authorize the sale of Revlimid to generic manufacturers: “in the interest of advancing our

discussions and trying to reach a prompt resolution with you, we propose the FTC and Celgene



57
     Mylan Pharma Inc. v. Celgene Corp., No. 14-cv-2094 (D.N.J. Apr. 3, 2014), Dkt. No. 1 ¶8.
58
     Exhibit to MSJ Opp., Doc No. 285-16.


                                                 45
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 52 of 121 PageID: 52



meet together with the FDA . . . to discuss what Celgene thinks it needs from the FDA in order to

be able to make prompt sales to generic firms.” 59

         149.   The FTC’s Bureau of Competition (“BOC”) followed up on this letter with

another round of correspondence in February 2013.

         150.   In a letter to Celgene’s counsel, Richard A. Feinstein, the director of the BOC

stated “that there is a lot of concern here-at both the Bureau and Commission levels- about the

time it has taken for your client to [redacted] of Revlimid capsules for bio-equivalence

testing…the Commission’s patience is wearing thin. We have reached a point where the staff

may be instructed in the very near future to commence litigation.”

         151.   Counsel for Celgene quickly forwarded this email Celgene executives.

         152.   Most of Mylan’s claims survived Celgene’s motion to dismiss. Celgene

subsequently filed its motion for summary judgment. On October 3, 2018, Celgene’s motion was

granted in part and denied in part. A final pre-trial conference is set for March 19, 2019.

         153.    One of Mylan’s expert witnesses in that litigation, Paul J. Jarosz, Ph.D., testified

that Mylan’s development process was typical for the pharmaceutical industry and that “[h]ad

Mylan been able to purchase Thalomid so that it could dose its bioequivalence studies and

receive an approval for its generic drug application, Celgene’s ‘012 patent and claim 2 of its ‘327

patent would have not have prevented Mylan from launching its generic thalidomide product as

the claims are invalid due to prior art and/or Mylan’s formulation does not infringe them.” 60

         154.   Regarding generic Revlimid, Dr. Jarosz stated that “based on the simple nature of

Revlimid and Mylan’s previous experience developing thalidomide, it appears that Mylan could



59
     Id.
60
     Exhibit to MSJ Opp., Doc No. 285-21.


                                                  46
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 53 of 121 PageID: 53



have developed and filed an application for generic lenalidomide product by December 27,

2009.” 61

           155.   Dr. Jarosz’s report confirms that the inability of generic drug manufactures to

bring versions of Thalomid and Revlimid to market were not due to internal issues or

manufacturing defects. Instead, his report reinforces the fact that the only barrier to entry in the

market was Celgene’s conduct.

           156.   Mylan has yet to receive Revlimid samples. Celgene’s continued refusal to

provide samples of Thalomid and/or Revlimid only further elucidates that Celgene’s refusal

based on safety concerns was and continues to be a conveniently fabricated excuse to frustrate

competition.

                                     a. Mylan Has Developed Strong Safety Protocols

           157.   In September 2011, Sofgen Pharmaceuticals (“Sofgen”) contacted Mylan

regarding the potential purchase of Amnesteem for BE testing.

           158.   Like lenalidomide and thalidomide, Amnesteem is a known human teratogen, and

was under FDA restriction for sale and delivery.

           159.   Sofgen knew of these restrictions and reached out to the FDA prior to contacting

Mylan to receive an assurance its iPLEDGE safety restrictions were acceptable and allowed it to

receive a drug known to be a human teratogen.

           160.   The FDA sent Sofgen a letter in response, confirming Sofgen’s iPLEDGE

procedures were adequate under current FDA guidelines.

           161.   In response to receiving FDA approval, Mylan and Sofgen entered into successful

negotiations surrounding Sofgen’s purchase of Amnesteem samples from Mylan. This included


61
     Id.
                                                   47
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 54 of 121 PageID: 54



the drafting of an indemnity agreement, discussions on the purchase price, and the method for

payment and delivery. The sale was completed, and samples were delivered to Sofgen in Spring

2011.

         162.   Unlike Celgene, Sofgen and Mylan’s discussions surrounding the purchase of

Amnesteem show that receiving an approval letter from the FDA removes any perceived

roadblocks to sharing a drug sample for BE testing.

         163.   Mylan’s contract with Sofgen shows the process for obtaining generic drug

samples can be completed in a short timeframe, and without the unnecessary and burdensome

documentation Celgene requested from numerous generic manufacturers.

         164.   Further, another expert hired by Mylan in its lawsuit against Celgene, Jeff

Fetterman, opined that Mylan’s experience with the REMS process was robust and extensive,

and it would have no issues implementing one for generic thalidomide and lenalidomide. 62

         165.   As Mr. Fetterman stated in his report, “Mylan has extensive experience

developing, implementing, and managing risk management programs, including several REMS

programs with the same or similar restrictions and requirements as the S.T.E.P.S. and RevAssist

programs.” 63

         166.   Mr. Fetterman continued and stated “[i]f Celgene had provided brand samples to

Mylan and cooperated in developing a shared REMS program for thalidomide, the SS REMS

development and FDA approval likely would have taken 18 to 24 months. Furthermore, this

estimate may be conservative, as an alternative parallel agreement to sign onto the S.T.E.P.S.




62
      Exhibit to MSJ Opp., Doc No. 286-2.
63
     Id.


                                                48
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 55 of 121 PageID: 55



program would have taken even less time, possible in as few as 12 months. All of this work

could have begun in advance of Mylan’s ANDA approval….” 64

           167.   Mr. Fetterman’s report details further how Celgene’s refusal to provide drug

samples on the basis of noncompliance with REMS procedures was a misdirection and stall

tactic not based in truth or fact.

                             2. Celgene Refused to Sell Samples to Exela

           168.   On May 31, 2006, Exela contacted Celgene and informed it of Exela’s intention

to file an ANDA for Thalomid. Exela stated it was having difficulty obtaining samples of this

drug from other channels, much like the other generic manufactures who had contacted Celgene.

Exela requested a proposal for purchase within 10 days.

           169.   On June 27, 2006 Exela sent a follow up letter to Celgene again requesting to

purchase Thalomid samples. In its letter, Exela noted the 10-day window for a purchase proposal

had lapsed despite being received the day after it was sent.

           170.   On September 11, 2007, OGD wrote to Exela that its “proposed bioequivalence

study protocol comparing Thalidomide Capsules, 200 mg to [Thalomid] is acceptable….”

           171.   On December 11, 2007, OGD Director Gary J. Buehler sent a letter to Celgene’s

internal regulatory counsel, Kerry Rothschild stating that “FDA has reviewed the bioequivalence

protocol submitted…on behalf of Exela and has received sufficient assurance that the

bioequivalence study will be conducted in such a manner as to ensure the safety of the subjects

and has determined that Celgene may provide Exela with 500 units of Thalomid as indicated in

FDA’s letter to you dated February 8, 2007 for the purposes of conducting an in vivo

bioequivalence study and in vitro dissolution testing.”


64
     Id.
                                                  49
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 56 of 121 PageID: 56



        172.    Over a year later, on January 8, 2008, counsel for Celgene contacted counsel for

Exela regarding the Thalomid purchase request.

        173.    In a response almost identical to ones given to other generic manufactures,

Celgene stated it did not believe it was obligated to turn over any samples. However, it continued

that if Exela were to comply with a list of 10 demands for information, including, for example,

proof of liability insurance and a history of product loss due to improper handling or tracking,

Celgene would then “reconsider” its denial. Upon information and belief, Celgene never

provided Exela with the requested samples of Thalomid.

                           3. Celgene Refused to Sell Samples to Lannett

        174.    On September 6, 2006, Lannett wrote a letter to the FDA requesting BE

recommendations regarding thalidomide capsules.

        175.    The FDA’s OGD responded to Lannett’s letter on February 12, 2007. The OGD

stated that “it is not the agency’s intention to permit the restrictions of the S.T.E.P.S. program to

prevent manufacturers of generic drugs from obtaining Thalomid for use in the bioequivalence

testing necessary to obtain approval of an abbreviated new drug application for a thalidomide

product.”

        176.    The OGD commented that, to ensure Congress’ intentions in enacting the Generic

Drug Approval Provisions in Section 505(i) are carried out, the “FDA has notified Celgene that

the agency intends to exercise its enforcement discretion to permit Celgene to provide to another

drug manufacturer (or its agent) 500 units of Thalomid… for the purpose of conducting

bioequivalence testing.”

        177.    The FDA did so notify Celgene, on February 8, 2007, that “a study protocol

would be reviewed by FDA to ensure that all appropriate safeguards for a clinical investigation


                                                 50
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 57 of 121 PageID: 57



with thalidomide are in place” if a proposed generic manufacturer wished to conduct BE studies.

FDA explained that it would “exercise its enforcement discretion to permit Celgene to provide to

another drug manufacturer (or its agent) 500 units of Thalomid for the purpose of conducting

[BE] testing, when Celgene has received confirmation in writing from the sponsor, its agent, or

FDA that the sponsor of the study either has an IND in effect for the study or has otherwise

provided the agency with sufficient assurance that the [BE] study will be conducted in such a

manner as to ensure the safety of the subjects.”

         178.    FDA’s letter also requested Celgene submit a supplement to its own Thalomid

NDA to the same effect. Celgene failed to submit this supplement, evidencing its own disregard

for safety, non-monetarily incentivized circumstances.

         179.    Nevertheless, Celgene’s then-regulatory counsel Kerry Rothschild testified that

the FDA’s February 8, 2007 letter did not fully assuage Celgene’s worry that a fetal exposure

and birth of a baby with thalidomide-recognizable defects would have consequences to the value

of Celgene’s business. 65 Celgene Chief Executive Officer, Mark Alles, testified in 2016 that of

the small number of fetal exposures to Thalomid between its development and 2016, the

exposures “had minimal impact on the business as far as I know….” 66

         180.    Celgene’s Senior Vice President and Head of Global Drug Safety did not raise

any alarm when reporting to Celgene’s senior executives that a patient opted to continue her

pregnancy to term despite fetal exposure to thalidomide in an email dated March 8, 2010.

Celgene’s CEO responded to the email in a similarly unalarmed manner.




65
     Exhibit to MSJ Opp., Dkt. No. 285-1 at 36-27.
66
     Exhibit to MSJ Opp., Dkt. No. 286 at 185-186.
                                                   51
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 58 of 121 PageID: 58



        181.      In a July 26, 2007 letter to Celgene, Arthur P. Bedrosian, President and CEO of

Lannett, wrote:

                  In order to complete our bio-study, the FDA has instructed us to
                  purchase 250 Thalomid 200 MG Capsules from you. We kindly
                  request information as to how to best carry out this transaction. We
                  will be happy to supply a purchase order once you provide us with
                  the total product cost. Submitted with this document, you will find
                  the appropriate licenses necessary for us to purchase the product
                  from you. We kindly ask that you inform us of any additional
                  information you will need to complete this transaction.

        182.      Upon information and belief, in September 2007, Lannett faxed to Celgene’s

Darnell Ragland, Manager, Customer Care of Celgene, a requested copy of the February 12, 2007

FDA letter, which authorized Lannett to acquire Thalomid supplies from Celgene.

        183.      Celgene continued to refuse Lannett’s request. Celgene even went as far as

actively screening any communication from Lannett directed towards Celgene regarding requests

for samples of Thalomid.

        184.      In a September 28, 2007 internal email (only made publicly available in redacted

form in 2018), a Celgene training alert ordered employees “DO NOT PROCESS THE

ORDER” (emphasis in original) if a generic company calls or writes requesting to order

Thalomid. Instead, the call center employees were directed to log the call, advise that a

management team member would return the call, and to never transfer the call to someone higher

up.

        185.      Employees were further instructed to forward any correspondence via fax to one

of their supervisors.

        186.      Then, on October 18, 2007, Lannett wrote a letter to Mr. Ragland reiterating

Lannett’s request so that it could conduct BE testing needed to obtain approval to market its

generic thalidomide.

                                                  52
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 59 of 121 PageID: 59



         187.    On January 8, 2008, Celgene advised Lannett that it would not provide samples of

Thalomid to Lannett. Rather, Celgene requested Lannett produce voluminous and unnecessary

documentation in order for Celgene to “reconsider” the request.

         188.    On January 14, 2008, Lannett filed a complaint against Celgene seeking, among

other things, mandatory injunctive relief requiring Celgene to provide samples of Thalomid as

contemplated by the February 12, 2007 FDA letter. 67 The case was dismissed without prejudice.

         189.    Lannett then provided almost all of the information that Celgene requested except

its highly confidential FDA Form 483 inspection reports, which relate to the routine inspection of

manufacturing facilities, given that the Thalomid samples Lannett requested would not be used

for manufacturing, but rather for BE studies that it would perform overseas.

         190.    Lannett submitted its proposed study for FDA review, and received approval on

August 11, 2008.

         191.    Lannett refiled its complaint on August 15, 2008 alleging violations of the

Sherman Act and seeking injunctive relief. Celgene filed its motion to dismiss on November 4,

2008. The motion was denied on May 13, 2010.

         192.    Celgene reached a confidential settlement with Lannett in 2011.

         193.    In its 2012 Annual Report, Lannett stated that “a sizable portion of our fiscal 2013

R&D budget is earmarked for two large market opportunity projects, C-Topical and

Thalidomide.” Its 2013 Annual Report stated that Lannett “successfully passed critical milestones

for submitting a product application for Thalidomide.” As discussed below, Lannett eventually

filed a thalidomide ANDA in late 2014.




67
     Lannett Company, Inc. v. Celgene Corp., No. 08-cv-0233. (E.D. Pa.).
                                                  53
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 60 of 121 PageID: 60



         194.   Upon information and belief, the settlement between Celgene and Lannett may

have contained anticompetitive terms, such as a promise to delay submission of the ANDA.

         195.   The anticompetitive effect of Celgene’s conduct was to delay Lannett’s ANDA.

Though Lannett began requesting Thalomid samples in 2006, it was unable to obtain such

samples due to Celgene’s delay until after December 2011 and did not file its ANDA until 2014,

at which time Celgene filed a sham patent litigation, discussed below, all to delay Lannett’s

thalidomide product. As of today, there is no generic thalidomide on the market.

                           4. Celgene Refused to Sell Samples to Dr. Reddy’s

         196.   Dr. Reddy’s is a prescription drug manufacturer based in Telengana, India. It has

been developing generic prescription drugs in the United States since 1994.

         197.   Dr. Reddy’s requested samples of Revlimid from Celgene to perform BE testing

in August 2008. Celgene did not reply to this request.

         198.   Dr. Reddy’s repeated its request in December 2008. Celgene offered a single

sentence reply in January 2009: “Celgene has no obligation to supply Dr. Reddy’s with Revlimid

and declines to do so.”

         199.   In their request to Celgene, Dr. Reddy’s assured Celgene any testing it performed

would comply with FDA guidelines, using methods similar to Celgene’s REMS program known
                                                               68
as RevAssist to insure proper handling of the subject drugs.

         200.   Dr. Reddy’s filed a citizen petition with the FDA in June 2009, alleging that

Celgene was refusing to provide samples to a generic drug manufacturer to perform BE testing.

         201.   Celgene once again premised its refusal on its REMS program, despite the FDA’s

previous guidance.


68
     Exhibit to MSJ Opp., Doc No. 285-6.
                                                 54
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 61 of 121 PageID: 61



       202.    In 2016, Dr. Reddy’s filed an ANDA for a generic lenalidomide product. As

discussed below, Celgene then sued Dr. Reddy’s claiming patent infringement.

                          5. Celgene Refused to Sell Samples to Teva

       203.    Teva requested a total of 5,000 Capsules in 5, 10, 15, and 25 mg dosages of

Revlimid from Celgene to perform BE testing in March 2009.

       204.    In their letter to Celgene, Teva stated that its “…procedures for conducting any

required testing involving lenalidomide and the Revlimid drug product provided by Celgene

Corporation will fully comply with FDA requirements. Teva’s controls with respect to

lenalidomide with be comparable to the RevAssist program.”

       205.     In April of 2009, Celgene responded to Teva’s request, and in a one (1) sentence

reply, stated “[t]his letter is to inform you that your request for 5,000 capsules of REVLIMID

(lenalidomide) in varying strengths is declined.”

       206.    Celgene’s refusal to provide Teva with samples of Revlimid follows a similar

course of conduct with other generic pharmaceutical companies.

                          6. Celgene Refused to Sell Samples to Watson

       207.    In June of 2009, much like the other generic manufacturers described above,

Watson contacted Celgene to acquire samples of Thalomid and Revlimid for BE testing.

       208.    In its request, Watson assured Celgene the process by which it would handle the

samples of these drugs would fully comply with a restricted distribution system similar to

RevAssist.

       209.    Furthermore, Watson assured Celgene that FDA guidelines would be followed

and no drug would be distributed in violation of these guidelines, which would be unlikely to

happen given Watson’s experience and expertise in the generic drug manufacturing market.


                                                55
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 62 of 121 PageID: 62



           210.   In July 2009, despite Watson’s assurances that the requested samples would be

handled in a safe, effective, and FDA-compliant manner, Celgene responded with a list of 10

pieces of evidence and documentation Watson would need to provide before Celgene would

consider Watson’s request. Celgene indicated it would respond to Watson’s request for Revlimid

in a separate letter.

           211.   Tellingly, Celgene did not say satisfying these 10 requirements would facilitate a

prompt sale of the samples, merely that at that time Celgene would “consider” it.

           212.   Upon information and belief, like the generic manufacturers before and after,

Watson was unable to obtain the samples of Thalomid and Revlimid it requested, with no logical

reason provided.

                             7. Celgene Refused to Sell Samples to Sandoz

           213.   In May of 2012, much like the other generic manufacturers described above,

Sandoz contacted Celgene attempting to acquire samples of Thalomid and Revlimid for BE

testing.

           214.   In response, Celgene refused to provide the samples, and instead listed nine (9)

prerequisites Sandoz had to satisfy before it would consider selling the requested samples.

           215.   These prerequisites included Sandoz provide “Proof of liability insurance

sufficient to cover events associated with thalidomide and lenalidomide”, “[p]olicies for

biohazard handling, disaster recovery plans as well as the storage and use of teratogenic

products”, and “[w]ritten confirmation that an IND is in effect or a study protocol . . . has been

approved by the FDA.”




                                                  56
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 63 of 121 PageID: 63



       216.     Like its correspondence with other generic manufacturers wishing to obtain drug

samples, Celgene referenced the REMS procedures as a reason it could not immediately supply

Sandoz with samples, despite FDA approval of Sandoz’s procedures.

       217.     Upon information and belief, like the generic manufacturers before it, Sandoz was

unable to obtain the samples of Thalomid and Revlimid it requested.

       218.     Celgene has provided Revlimid and/or Thalomid to no generic manufacturer.

                           8. Celgene Prevented Barr from obtaining API Supply from
                              Seratec

       219.     After the FDA approved Celgene’s Thalomid, Barr, a generic drug manufacturer,

sought to develop a generic version of thalidomide. As discussed, to market a generic drug, FDA

requires a generic manufacturer to file an ANDA application detailing the proposed drug. The

ANDA filer must identify its API supplier in its application. The API supplier must submit a

Drug Master File (“DMF”) to the FDA, which is evaluated with the ANDA.

       220.     In approximately 2004, Barr succeeded in procuring thalidomide API from

Seratec S.A.R.L. (“Seratec”), a French supplier, to develop a generic version of Thalomid by

September 2005. Barr submitted its ANDA to the FDA and was waiting to receive a DMF letter

from Seratec.

       221.     Barr’s ANDA proposed a skinny label, only seeking approval for ENL, and not

MM.

       222.     While Barr and Seratec were finalizing negotiations, Celgene and Seratec entered

an exclusive supply agreement for thalidomide. Upon information and belief, Celgene demanded

exclusivity from Seratec to interfere with Barr’s ability to market generic Thalomid. The

exclusivity agreement was not because Celgene required all the API that Seratec could produce.



                                               57
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 64 of 121 PageID: 64



Seratec, therefore, could no longer supply Barr with its thalidomide API. The FDA did not

accept Barr’s ANDA due to deficiencies in providing a DMF from Seratec. 69

       223.    Consequently, Barr was forced to find a different thalidomide supplier and repeat

testing, causing it great expense and delay in launching generic thalidomide.

       224.    On February 27, 2006, Celgene’s competitive intelligence firm, GBMC, updated

Celgene that Barr completed BE testing and was planning on filing a thalidomide ANDA in the

second quarter of 2006 using API from either Antibioticos of Italy or Shilpa of India. GBMC

noted that “[t]hese companies were being used to replace the Seratec API that Barr originally

was using for its ANDA.”

       225.    After securing a new supplier and performing new BE studies and validation

testing, Barr submitted its thalidomide ANDA on September 22, 2006. The ANDA showed that

Barr’s generic product was bioequivalent to Celgene’s Thalomid. The FDA accepted Barr’s

thalidomide ANDA for filing on December 4, 2006.

       226.    Celgene subsequently initiated a patent infringement lawsuit against Barr for its

thalidomide ANDA, as discussed more thoroughly below, initiating an automatic 30-month stay

of FDA’s approval of Barr’s ANDA.

       227.    GBMC predicted that Barr could be expected to receive FDA approval of its

thalidomide ANDA in the first quarter of 2009.




69
  It was unclear to Celgene how Barr acquired Thalomid samples for BE testing in 2005. In
Celgene’s response to interrogatories in a separate litigation recently made public, Celgene noted
“Celgene informed the FDA of its belief that Barr had acquired Thalomid® capsules from a
pharmacy in Astoria, New York in violation of the requirements of the S.T.E.P.S. program. The
FDA informed Celgene that it did not intend to ‘recapture’ these capsules from Barr, and that the
manner in which Barr obtained Thalomid® for use in its bioequivalency testing would not affect
FDA’s consideration of any subsequent ANDA with respect to thalidomide that Barr might file.”


                                                 58
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 65 of 121 PageID: 65



         228.   In a May 2009 email between executives at Celgene, which contained the minutes

of a previously held internal meeting, these executives discussed Barr’s attempt to market

generic thalidomide in the USA. 70

         229.   According to the minutes of the meeting: “Dianne Azzarello Regulatory Canada

discussed possible ways to defend Thalidomide against generic infiltration in the USA. From her

experience in working with generic drug providers she is of the opinion that we are able to use

bioequivalence as generic defense strategy. The team supports this notion. If generic companies

have to effectively prove that they are at least equivalent to what Celgene has to offer including

Celgene’s RiskMap before making product available on the market.”

         230.   They also discussed paying for research and publishing research papers stating

generic manufacturers’ version of Thalomid were not bioequivalent: “Diane Azzarello and

Henry Lau are working with Dr. Iain McGilveray who will publish a paper providing evidence

that many other formulations of thalidomide available are not bio equivalent to Celgene’s

Thalomid. We may also include our simple formulation and its chemical properties as rationale.

Funding for this publication is estimated to be $40k $60k.”

         231.   These internal discussions are further evidence Celgene was not negotiating the

sale of sample drugs to generic manufactures in good faith and were instead employing delay

tactics at every turn to resist supplying generic manufactures with the requested drugs.

                   iii. Celgene’s Safety Concerns Were Pretextual

         232.   While Celgene refused to supply any potential ANDA sponsor the necessary and

required samples of Revlimid and/or Thalomid based on safety concerns, it authorized its




70
     Exhibit to MSJ Opp., Doc. No. 284-4.
                                                59
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 66 of 121 PageID: 66



competitive intelligence firm to purchase, handle, and transfer thalidomide with no safety

training required.

       233.    In 2003, Celgene authorized GBMC to purchase thalidomide API from a

European supplier, Alan Pharmaceuticals. In fact, GBMC was authorized by Celgene to use

undercover purchases to obtain samples of thalidomide API from various API suppliers. In an

undated letter, GBMC detailed the sequence of events it used to acquire, at Celgene’s request,

thalidomide samples outside the normal chains of distribution. This sequence included falsifying

prescriber names and permitting GBMC (a non-pharmaceutical company with no experience in

handling teratogenic drug product) to handle thalidomide samples, all without a formal tracking

mechanism. Celgene’s Senior Director of Market Research testified in a previous litigation that

he did not notify Celgene’s legal department of these undercover purchases, that Celgene did not

do background checks on individuals that would be handling the drug product, and that he could

not recall whether the purchased product was in its proper packaging when Celgene received it,

or who at Celgene received it.

       234.    The Celgene authorized-transactions did not comport with any safety protocol.

       235.    Celgene willingly and frequently provided access to Thalomid and Revlimid to

non-competitor research organizations, outside the REMS process and without FDA guidance or

approval for the safe handling of the drug products, for the purpose of conducting clinical

studies.




                                                60
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 67 of 121 PageID: 67



       236.    Celgene provided Revlimid for at least 3,600 different research and

investigational studies that all operated outside the REMS process. Celgene similarly provided

Thalomid for over 100 investigator-initiated trials (“IIT”). 71

       237.    For example, Celgene provided Thalomid and Revlimid to the Johns Hopkins

School of Medicine for clinical trials and provided Revlimid to Intergroupe Francophone du

Myelome, University Hospital of Toulouse, and Groupe Francophone Des Myelodysplasies, as

well as the National Cancer Institute, Eastern Cooperative Oncology Group, Mayo Clinic, and

MD Anderson Cancer Center in Houston, TX.

       238.    An IIT process is initiated when an investigator submits a Letter of Intent (“LOI”)

outlining a proposal. The brand company, here Celgene, then reviews the proposal. Celgene

testified that it tried not to review the full protocol, but rather would typically review a simplified

synopsis, along with the nature of the request, the budget, and the amount of drug requested. The

request, typically adjudicated within two (2) months, does not require in-house counsel

assistance. Celgene has never denied an IIT proposal due to fetal exposure safety concerns.

       239.     After approving an IIT proposal, Celgene works with the investigator to draft a

study protocol and consent form which then is submitted to the FDA for approval. Celgene had

admitted that FDA’s approval gives Celgene confidence in the safety of the trial. Celgene then

supplies Revlimid or Thalomid to the investigator to initiate the study.

           c. Celgene Commits Fraud on the USPTO and Files Sham Litigations Seeking
              to Enforce its Fraudulently Obtained Patents

       240.    Even when a generic manufacturer managed to obtain a sample of Thalomid or

Revlimid, Celgene was still able to block them from the market by obtaining numerous


71
  IITs are clinical studies initiated and managed by non-pharmaceutical company researchers,
such as individual investigators, institutions, collaborative study groups, cohorts or physicians.
                                                  61
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 68 of 121 PageID: 68



redundant patents related to the composition, and plans for safe distribution, of Thalomid and

Revlimid.

        241.      These types of patents generally claim the use of registries to register patients,

prescribers, and pharmacies, testing and regular re-testing the patient for signs of harmful side

effects associated with the drug (including pregnancy testing), counseling patients about the risks

associated with the drug, limiting the dispensed amount of the drug, and prescribing and

dispensing the drug after analyzing the risk and determining that it is acceptable.

        242.      The patent on Celgene’s active ingredient in Revlimid, the ‘517 patent, expires in

2019. The last of Revlimid’s patents listed in the Orange Book, the ‘800 Polymorph patent,

expires in 2028.

        243.      Celgene, armed with its fraudulent patents, serially filed sham patent infringement

lawsuits and citizen petitions against any Paragraph IV ANDA filer. Through these serial sham

litigations, Celgene was able to successfully, and illegally, block generic entrants from the

Revlimid and Thalomid markets.

                      i. Celgene’s Fraudulent Patent Prosecution

                             1. Celgene Failed to Disclose Material Information on
                                Patentability of the Drug Composition Patents

        244.      The original, core patent for the composition of Celgene’s thalidomide-derived

drugs is the ‘517 patent, filed in 1996. Thalidomide, the drug on which Revlimid is based, was

first on the market in 1957. The innovations on which the ‘517 patent is based are obvious in

light of the innovations and research conducted long before Celgene began its effort to bring

Thalomid and Revlimid to market; thus, the ‘517 patent and the subsequent patents derived from

it are invalid.



                                                    62
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 69 of 121 PageID: 69



       245.    Thalidomide was found to be immunotherapeutic in the 1960’s, meaning it was

known that thalidomide could treat diseases by inducing, enhancing or suppressing an immune

response. Extensive scientific literature establishes the immunomodulatory properties of

thalidomide and its derivative, lenalidomide, the active ingredient in Revlimid. It was well

established that thalidomide has immunomodulatory properties, that thalidomide derivatives

have the same immunomodulatory properties as thalidomide, that thalidomide was effective in

the treatment of autoimmune diseases, that thalidomide derivatives inhibited Tumor Necrosis

Factor Alpha, and that thalidomide is an angiogenesis inhibitor which also aids in the treatment

of multiple myeloma. There has been nothing unexpected or unanticipated about the effects or

uses of Thalomid or Revlimid over the precedent scientific literature. In filing the ‘517 patent

with the USPTO, none of these precedents were cited by Celgene. The USPTO examiners were

not aware of key prior art when the ‘517 patent was granted.

       246.    In 2003, Celgene filed the ‘012 patent for thalidomide, a drug that had first been

used almost half a century prior. Again, none of the relevant precedent above was cited in the

USPTO filing by Celgene. Under 37 CFR 1.56, Celgene had a duty to disclose information

material to patentability. Patents will be revoked and applications will be denied if this duty of

disclosure was violated through bad faith or intentional misconduct. For the drug composition

patents, as well as the distribution patents discussed below, Celgene has shown a pattern of

omitting important precedents in USPTO filings for Thalomid and Revlimid.

                                   a. Celgene Tried to Extend its Monopoly by Filing
                                      Redundant Drug Composition Patents Based on
                                      Previously Ill-Gotten Patents

       247.    In an effort to extend their monopoly on the sale of thalidomide derivatives,

Celgene began filing additional patents on the polymorphic forms of lenalidomide. Polymorphs,



                                                 63
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 70 of 121 PageID: 70



also known as solvates or crystalline forms, of previously patented compounds are routinely

developed as a standard practice in the pharmaceutical industry, according to a US patent

examiner in a rejection of one of Celgene’s polymorph patent applications, and generally not

separately patentable.

       248.    However, Celgene managed to get the Polymorphs patents approved by the

USPTO and filed in the FDA Orange Book, the ‘800 patent and the ‘217 patent, which expire in

2027 and 2024 respectively. Since these patents have the latest expiration dates of any patents

associated with Thalomid or Revlimid, they have been key patents cited in repeated attempts by

Celgene to block generic competitors from the market. Celgene routinely cites these Polymorph

patents against generic manufacturers that have filed generic Thalomid and/or Revlimid ANDAs.

       249.    In doing so, Celgene has also repeatedly left open the Polymorph patents to

charges of invalidity and has repeatedly settled instead of testing the strength of these patents in

court for fear of the result. When Natco Pharma Limited (“Natco Pharma”) filed an ANDA for

its generic version of lenalidomide, Celgene brought suit against it, Watson, and Arrow

International Ltd., (“Arrow”) (collectively, “Natco”) claiming infringement. 72 The parties agreed

to a Markman hearing to settle the meaning of disputed terms in the patent. Citing Celgene’s

own clarified definition of the term “hemihydrate,” Natco amended its invalidity contentions to

the ‘800 patent, arguing that that it was invalid for indefiniteness, lack of enablement and lack of

written description. When Celgene was unable to prevent Natco from raising these amended

invalidity contentions, Celgene quickly settled with Natco, allowing Natco market share prior to

the expiration of the patents rather than let its Polymorph patents face invalidation. Having


72
  Celgene Corp. v. Natco Pharma Ltd., No. 10-5197, 2015 WL 4138982 (D.N.J. Jul. 9, 2015).
Celgene alleged that while Natco Pharma filed the ANDA, Arrow assisted Natco Pharma in
preparing and filing the ANDA, and Watson prosecuted the ANDA before the FDA.

                                                 64
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 71 of 121 PageID: 71



learned a dangerous lesson, Celgene did what was necessary to avoid a similar Markman hearing

over the meaning of “crystalline” in its subsequent litigation against Dr. Reddy’s. 73

       250.    Celgene knows that the overbroad terms of its redundant Polymorph patents are

an attempt to block generic competitors from bringing non-infringing products to market where

the generic manufacturer has developed a suitable workaround to Celgene’s patents. The claims

of Celgene’s other Polymorph patent, the ‘217 patent, also call out crystalline and hemihydrate

forms, and are invalid for the same reasons as the ‘800 patent. Celgene has routinely used these

Polymorph patents as part of its strategy to block generic competition through sham litigation,

while agreeing to settle when the validity of these patents is called in to question.

       251.    The anticompetitive effect of Celgene’s conduct with respect to the composition

patents was to erect a fortress of protection for Celgene’s continued monopoly.

                           2. Celgene Failed to Disclose Material Information on
                              Patentability of The Distribution Method Patents

       252.    As discussed above, in 1998, Celgene only listed the ‘501 patent in the Orange

Book in connection with Thalomid. Since then, it has listed numerous additional patents,

including the ‘720, ‘976, ‘977, and ‘784 patents (together with the ‘501 patent, the “Distribution

Method Patents”) in the Orange Book in connection with Thalomid.

       253.    The ‘501 and ‘720 patents were invalidated by the Patent Trial and Appeal Board

(“PTAB”) on October 26, 2016. 74


73
   Letter to Court, Celgene Corp. v. Dr. Reddy’s Laboratories Ltd., 2:16-cv-7704 (D.N.J. Mar.
23, 2018), ECF No. 77. On the date that its responsive Markman pleadings were due, Celgene
filed a letter informing the court that it resolved its claim construction disputes with Dr. Reddy’s
and would not be filing responsive pleadings.
74
   See Coalition for Affordable Drugs VI LLC, et al., v. Celgene Corp., IPR2015-01092, Paper
No. 73 (P.T.A.B. Oct. 26, 2016), https://portal.unifiedpatents.com/ptab/case/IPR2015-01092;
IPR2015-01096, Paper No. 73 (P.T.A.B. Oct. 26, 2016),

                                                 65
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 72 of 121 PageID: 72



        254.   The PTAB found the ‘501 patent invalid as obvious over the combined

disclosures of three (3) asserted prior art references as representative of the level of ordinary skill

in the art.

        255.   Guidance regarding the clinical use and dispensing of thalidomide was provided

by an existing publication in 1994 that identified a patient subpopulation of women who could

and wished to become pregnant, warning that they should not be treated with Thalomid, and

recommending counseling on the risks of thalidomide as well as the use of contraception. 75

        256.   Further guidance was also provided by the existing pregnancy-prevention

program for women users of Accutane, a Vitamin A analogue of isotretinoin and a known

teratogenic drug. Accutane was subject to a program of preventative measures, such as

pregnancy-risk warnings on packaging, targeting of women of childbearing age for the

pregnancy-prevention program, and communication between physicians and patients regarding

the drug's teratogenic risk and the need to prevent pregnancy. 76

        257.   Guidance for the use of a national database to register prescribers, pharmacies,

and patients as a way to restrict access to drugs that could be potentially hazardous was also

published well before the ‘501 patent was filed, such as the nation-wide registry for patients

requiring clozapine, a potent anti-psychotic drug with potential for serious side effects. 77




https://portal.unifiedpatents.com/ptab/case/IPR2015-01096; IPR2015-01102, Paper No. 75
(P.T.A.B. Oct. 26, 2016), https://portal.unifiedpatents.com/ptab/case/IPR2015-01102; IPR2015-
01103, Paper No. 76 (Oct. 26, 2016), https://portal.unifiedpatents.com/ptab/case/IPR2015-01103
(“Coalition”).
75
   R.J. Powell and J.M.M Gardner–Medwin, Guideline for the clinical use and dispensing of
thalidomide, POSTGRAD MED. J. 79, 901–904 (1994) (“Powell”).
76
   Allen A. Mitchell et al., A Pregnancy–Prevention Program in Women of Childbearing Age
Receiving Isotretinoin, NEW ENG. J. MED. 333:2, 101–06 (Jul. 13, 1995) (“Mitchell”).
77
   Benjamin R. Dishman et al., Pharmacists’ role in clozapine therapy at a Veterans Affairs
medical center, AM. J. HOSP. PHARM. 51, 899–901 (Apr. 1, 1994) (“Dishman”).
                                                  66
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 73 of 121 PageID: 73



         258.    The PTAB found that a person of ordinary skill in the art would have understood

how to implement Powell’s teachings in clinical and pharmacy settings in view of the Accutane

Pregnancy Prevention Program and the Clozaril (clozapine) controlled distribution model

outlined in Dishman. The PTAB was not persuaded by Celgene’s argument that the prior art did

not specifically single out men who could impregnate a woman as a subgroup, noting that a

skilled artisan would have recognized that the sperm of male patients could be damaged by

teratogenic drugs and consequently result in birth defects if the male was to impregnate a

female. 78

         259.    The PTAB found the ‘720 patent invalid as obvious over the combined

disclosures cited against the ‘501 patent for the original S.T.E.P.S. program, while finding that

the inherent dangers of Thalidomide would drive someone of ordinary skill in the art to

proactively improve the system. Citing U.S. Patent No. 5,832,449 (issued Nov. 3, 1998,

“Cunningham”), which describes an approval code used by prescribers and pharmacies to track

and manage pharmaceutical products, the PTAB found that a person of ordinary skill in the art

could predict that such an approval code could be utilized by prescribers and pharmacies to track

and manage Thalomid and Revlimid. In light of this prior art, the PTAB invalidated the ‘720

patent as obvious.

         260.    As the PTAB noted, “[w]hen it benefitted [Celgene's] interests before the FDA,

[Celgene] freely admitted that its ‘plan [for thalidomide] is built on experience with restrictions

on such other drugs with severe adverse effects as Accutane … and Clozaril.” 79 Before the

USPTO however, Celgene repeatedly failed to disclose the very materials that it relied on in




78
     Coalition, IPR2015–01092, Paper No. 73.
79
     IPR2015-01092, at 24 (P.T.A.B. Oct. 26, 2016).
                                                 67
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 74 of 121 PageID: 74



presenting its program to the FDA, along with other similar prior art such as the Clozaril Patient

Monitoring Service and numerous published works describing the features of REMS programs

similar to Celgene's original and modified S.T.E.P.S. programs.

          261.   The ‘976 patent, the ‘977 patent, and the ‘784 patent, filed more than three years

later, are nearly identical to the invalidated ‘501 and ‘720 patents. In fact, many of these patents

were so similar that Celgene did not even bother changing the title or abstract describing the

patent.

          262.   Celgene also listed the ‘886 patent in the Orange Book in connection with

Thalomid on November 20, 2012.

          263.   Celgene listed each of these patents in the Orange Book for both Thalomid, and

later Revlimid, with full knowledge that protocols for the safe distribution of dangerous drugs

like Thalomid and Revlimid have been in public use for years before Celgene filed any of its

patent applications.

          264.   The Distribution Method Patents were obtained from the USPTO through

knowing and willful fraud and are unenforceable. Celgene caused these patents to be listed in the

Orange Book with knowledge that they were fraudulently obtained and are unenforceable.

Celgene’s withholding of material information on patentability with the intent to deceive the

USPTO was done for the anticompetitive purpose of excluding generic competitors and

maintaining a market monopoly.

          265.   The public prior use and/ or publication of Celgene’s claimed “Distribution

Method” inventions include:




                                                  68
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 75 of 121 PageID: 75



                                       a. The Clorazil Patient Monitoring Service (“CPMS”)

       266.    The CPMS is a program for the distribution of Clorazil™. Clorazil is used to treat

individuals with schizophrenia. A major side effect of Clorazil is agranulocytosis, a potentially

fatal blood disorder.

       267.    Clorazil is distributed through the CPMS, which uses a national registry for

patients, prescribers, and pharmacies. This registry identifies and reduces the risk of Clorazil-

related complications.

       268.    The CPMS uses a computerized registry that includes patient information such as

white blood cell counts to determine risk factors. The CPMS also tests white blood cell counts

prior to starting Clorazil therapy. The CPMS mandates prescribing and dispensing only a limited

supply of Clorazil after the prescriber determines that the risk is acceptable and provides the

dispensing pharmacy with a report containing white blood cell counts and the doctor’s opinion

that the patient is eligible to receive required Clorazil. Additionally, the CPMS contains

protocols for discontinuing treatment if the doctor determines, based on weekly blood tests, that

the risk becomes unacceptable. Weekly refills are only provided after the same criteria for the

initial dispensation are met again at the start of each week.

       269.    The CPMS qualifies as prior art to the claims of the Distribution Method Patents

and the ‘886 patent under 35 U.S.C. § 102(b), because it was commercially used in the United

States more than one (1) year before the earliest priority date of the Distribution Method Patents

and the ‘886 patent.

       270.    The applicants of those patents, their agents, and/or their attorneys did not

disclose the CPMS to the USPTO during pendency of the applications from which the

Distribution Method Patents issued.



                                                 69
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 76 of 121 PageID: 76



                                         b. Honigfeld, “Effects of the Clozapine National
                                            Registry System on Incidence of Deaths Related to
                                            Agranulocytosis,” Psychiatric Services, 47(1):52-56
                                            (1996) (“Honigfeld I”)

          271.    Honigfeld I describes details of the CPMS and qualifies as prior art to the

Distribution Method Patents and the ‘886 patent under 35 U.S.C. § 102(b), because it was

publicly available and accessible more than one (1) year prior to the earliest priority date of the

Distribution Method Patents and the ‘886 patent.

          272.    The applicants, their agents, and/or their attorneys did not disclose the Honigfeld I

to the USPTO during the pendency of the applications from which the Distribution Method

Patents issued.

                                         c. Honigfeld, et al., “Reducing Clozapine-Related
                                            Morbidity and Mortality: 5 Years of Experience
                                            With the Clozaril National Registry,” J. Clin.
                                            Psychiatry 59 (suppl 3): 3-7 (1998) (“Honigfeld II”)

          273.    Honigfeld II also details the protocols of the CPMS and qualifies as prior art to

the ‘501 and ‘976 patents under 35 U.S.C. § 102(a) because it was publicly available information

prior to the earliest priority date of the ‘501 and ‘976 patents. Honigfeld II qualifies as prior art

to the ‘720, ‘977, ‘784, and ‘886 patents under 35 U.S.C. § 102(b), because it was publicly

available information more than one (1) year prior to the earliest priority date of the ‘720, ‘977,

‘784, and ‘886 patents.

          274.    The applicants, their agents, and/or their attorneys did not disclose Honigfeld II to

the USPTO during the pendency of the applications from which the Distribution Method Patents

issued.




                                                   70
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 77 of 121 PageID: 77



                                        d. The “Guide to the Clozaril Patient Monitoring
                                           Service,” Novartis Pharmaceuticals UK Ltd. (Nov.
                                           1997) (“The Guide”)

          275.   Details of the CPMS are described in the Guide, which qualifies as prior art to the

‘501 and ‘976 patents under 35 U.S.C. § 102(a) because it was publicly available prior to the

earliest priority date of the ‘501 and ‘976 patents. The Guide qualifies as prior art to the ‘720,

‘977, ‘784, and ‘886 patents under 35 U.S.C. §102(b), because it was publicly available more

than one (1) year prior to the earliest priority date of the ‘720, ‘977, ‘784, and ‘886 patents.

          276.   The applicants, their agents, and/or their attorneys did not disclose the Guide to

the USPTO during the pendency of the applications from which the Distribution Method Patents

issued.

                                        e. The ACCUTANE® Pregnancy Prevention Program
                                           (“PPP”)

          277.   The PPP is a program for the distribution of Accutane, known generically as

isotretinoin. The PPP was developed and implemented to prevent fetal exposure to isotretinoin.

The PPP included an information package for physicians warning of the risks of dispensing the

drug to pregnant women, a patient informed consent form containing warnings detailing the risks

associated with Accutane and the requirements to receive Accutane and required pregnancy

testing and birth control counseling before the patient started a course of Accutane therapy. It

also required a patient survey on compliance.

          278.   The PPP qualifies as prior art to the claims of the Distribution Method Patents and

the ‘886 patent under 35 U.S.C. § 102(b), because it was commercially used in the United States

more than one (1) year prior to the earliest priority date of the Distribution Method Patents and

the ‘886 patent.




                                                  71
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 78 of 121 PageID: 78



       279.    The applicants, their agents, and/or their attorneys did not disclose the PPP to the

USPTO during the pendency of the applications from which the Distribution Method Patents and

the ‘886 patent issued.

                                       f. The Accutane PPP Package, a 1994 patent and
                                          prescriber information package for Accutane,
                                          distributed by Roche Pharmaceuticals (“PPP
                                          Package”)

       280.    The PPP Package described details of the PPP. It qualifies as prior art to the

Distribution Method Patents and the ‘886 patent under 35 U.S.C. § 102(b), because it was

publicly available more than one (1) year prior to the earliest priority date of the Distribution

Method Parents and the ‘886 patent.

       281.    The applicants, their agents, and/or their attorneys did not disclose the PPP

Package to the USPTO during the pendency of the applications from which the Distribution

Method Patents and the ‘886 patent issued.

                                       g. A Centers for Disease Control public meeting
                                          entitled “Preventing Birth Defects Due to
                                          Thalidomide Exposure” and transcript from March
                                          26, 1997 “The CDC Meeting and Transcript”

       282.    On March 26, 1997, the CDC held a public meeting to discuss thalidomide and its

associated risks. The meeting was attended by at least two Celgene employees: Dr. Jerome

Zeldis, the then Vice President of Medical Affairs at Celgene, and Mr. Bruce A. Williams, a

named inventor for the Distribution Method Patents and the ‘886 patent.

       283.    The transcript of the CDC Meeting shows that the PPP and the CPMS were

discussed, as was the use of the protocols in those two systems in designing a similar protocol for

thalidomide.




                                                 72
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 79 of 121 PageID: 79



       284.    The CDC Meeting attendees discussed potential elements to be part of a

thalidomide distribution program, including: (1) patient, pharmacy, and prescriber registration;

(2) counseling patients about the risks of thalidomide and the need for contraception; (3) required

pregnancy testing before thalidomide is prescribed; (4) monthly testing thereafter; (5) providing

proof that the patient is not pregnant before the drug can be dispensed and providing

contraceptives with the drug; (6) limiting the length of the prescription to a monthly supply; and

(7) requiring return to the prescriber before refilling the prescription.

       285.    The CDC Transcript was publicly available under the Freedom of Information

Act more than one (1) year prior to the earliest priority date of the Distribution Method Patents

and the ‘886 patent. It therefore qualifies as prior art to the Distribution Method Patents and the

‘886 patent under 35 U.S.C § 102(b).

       286.    The applicants, their agents, and/or their attorneys did not disclose the CDC

Meeting or the CDC Transcript to the USPTO during the pendency of the applications from

which the Distribution Method Patents and the ‘886 patent issued.

                                       h. Zeldis, et al., “S.T.E.P.S.™: A Comprehensive
                                          Program for Controlling and Monitoring Access to
                                          Thalidomide,” Clinical Therapeutics 21(2): 319-30
                                          (1999) (“Zeldis”)

       287.    Zeldis qualifies as prior art to the ‘720, ‘977, and ‘784 patents under 35 U.S.C.

§ 102(b), because it was publicly available more than one (1) year prior to the earliest priority

date of the ‘720, ‘977, and ‘784 patents.

       288.    Zeldis is co-authored by Celgene employees, including Zeldis and named inventor

Williams. It described the S.T.E.P.S. program developed by Celgene, with the guidance of the

FDA, to monitor and control access to thalidomide. Zeldis states that the S.T.E.P.S. protocol is




                                                  73
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 80 of 121 PageID: 80



“based in part on experience gained with other drugs—specifically isotretinoin and clozapine—

that offer important clinical benefits but carry the potential for serious harm.”

          289.   Zeldis states:

                 Celgene has incorporated elements of both these successful programs into
                 the S.T.E.P.S.™ program for controlling the distribution of thalidomide.
                 Educational materials for patients and physicians and label warnings similar
                 to those used in the isotretinoin program are coupled with clinician and
                 patient registration and testing similar to those used in the clozapine
                 program.

          290.   Zeldis cites Honigfeld I and Honigfeld II in its discussion of Clorazil.

          291.   The applicants, their agents, and/or their attorneys did not disclose Zeldis to the

USPTO during the pendency of the applications from which the Distribution Method Patents

issued.

                                        i. The September 4 and 5, 1997 Center for Drug
                                           Evaluation and Research of the Food and Drug
                                           Administration public meeting (“The CDER
                                           Meeting and Transcript”)

          292.   The CDER Meeting was recorded in a publicly-available transcript and at least

seven (7) Celgene employees, including named inventor Bruce Williams who made a

presentation on preventing fetal exposure to thalidomide, attended the meeting.

          293.   Williams stated:

                 [w]e recognize that there may be some models in the marketplace today
                 which could serve as at least a starting point in our thinking as we develop
                 this program. Two of them came to mind that I would like to just speak very
                 briefly to, to indicate why we feel that they are relevant models, but also
                 where we feel they may not go far enough for this particular circumstance.
                 The first is one that this committee, particularly, is very familiar with. And
                 that is Roche’s Accutane, used to treat severe acne, and known to be a
                 human teratogen.




                                                  74
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 81 of 121 PageID: 81



       294.     Williams described the Accutane system, the PPP, and its purported drawbacks,

which he described as a lack of a mandatory registry and an inability for a pharmacist to

determine at dispensing whether the patient has participated in Roche’s program.

       295.     He noted that the PPP’s purported drawbacks drove Celgene to analyze the CPMS

protocol, to which he stated:

                In looking at how Sandoz structured this [Clozaril] system, we began to see
                that by taking elements from the Roche program [Accutane], elements from
                the Clozaril program and other unique elements, we would create a system
                that really would be state of the art, represent a significant step, we believe,
                forward in the ability to make drugs like thalidomide available to patients
                who need it, while at the same time providing a very high margin for
                protection.

       296.     The CDER Transcript qualifies as prior art to the Distribution Method Patents and

the ‘886 patent under 35 U.S.C. § 102(a), because it was publicly available under the Freedom of

Information Act prior to the earliest priority date of the Distribution Method Patents and the ‘886

patent. The CDER Transcript also qualifies as prior art to the ‘720, ‘977, and ‘784 patents under

35 U.S.C. § 102(b), because it was publicly available information under the Freedom of

Information Act more than one (1) year prior to the earliest priority date of the ‘720, ‘977, and

‘784 patents.

       297.     The applicants, their agents, and/or their attorneys did not disclose the CDER

Transcript to the USPTO during the pendency of the applications from which the Distribution

Method Patents issued.




                                                  75
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 82 of 121 PageID: 82



                                       j. The September 9 and 10, 1997 public workshop held
                                          by the National Institutes of Health, FDA, and CDC,
                                          entitled “Thalidomide: Potential Benefits and Risks,
                                          Open Public Scientific Workshop” (“The NIH
                                          Meeting and Transcript”)

       298.     The NIH Meeting on September 10, 1997 was recorded in a publicly available

transcript. There, named inventor Williams gave a presentation regarding a Celgene proposal

“for a distribution and education system” for thalidomide.

       299.     Williams stated:

                when we started in this endeavor we looked to see what else was in the
                marketplace that might serve as a model. We accepted that we were unlikely
                to find any single model that carried all of the elements that would likely be
                necessary for this drug, but we did find two that in part covered many of the
                elements that might be required. Accutane, we heard about yesterday.
                Comprehensive educational program, counseling, and good contraception,
                informed consent, a package with integrated product warnings, and a
                surveillance system, albeit voluntary. Many elements that clearly with
                either change or updating or enhancement would likely be relevant to what
                needed to be done for thalidomide. We also heard about the Novartis
                program for Clozaril, a drug used to treat schizophrenia and introduced in
                an era where existing antischizophrenia drugs were not particularly
                effective for many patients. In addition, they carried their own baggage of
                side effects. However, in a small proportion of patients who take this drug,
                a granular cytosis [sic] can develop in a very short period of time.

       300.     The NIH Transcript qualifies as prior art to the Distribution Method Patents and

the ‘886 patent under 35 U.S.C. § 102(a), because it was publicly available under the Freedom of

Information Act before the earliest priority date of the Distribution Method Patents and the ‘886

patent. The NIH Transcript also qualifies as prior art to the ‘720, ‘977, and ‘784 patents under 35

U.S.C. § 102(b), because it was publicly available and accessible under the Freedom of

Information Act more than one (1) year prior to the earliest priority date of the ‘720, ‘977, and

‘784 patents.




                                                 76
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 83 of 121 PageID: 83



       301.    The applicants, their agents, and/or their attorneys did not disclose the NIH

Meeting or Williams’ presentation at the NIH Meeting to the USPTO during the pendency of the

applications from which the Distribution Method Patents issued.

       302.    Each of the above enumerated publications, meetings, or programs constitutes

prior art that Celgene was required to disclose but failed to disclose to the USPTO, for each of

the Distribution Method Patents.

       303.    In its 2010 application for the ‘886 patent, Celgene failed to disclose the existence

of the PPP Package or the CDC Transcript. Had Celgene disclosed the PPP Package or the CDC

Transcript, the USPTO would not have issued Celgene the ‘886 patent.

                                      k. The Distribution Method Patents are Unenforceable

       304.    All the above prior arts are material to the patentability of the Distribution

Method Patents. They firmly establish, prima facie, unpatentability under 35 U.S.C. §§ 102 and

103. Each prior art listed is material to the patentability of the Distribution Method Patents

because, but for Celgene’s failure to disclose them, the USPTO would not have allowed any or

all of the claims of the Distribution Method Patents to issue.

       305.    All the above prior arts are material to the patentability of the Distribution

Method Patents because, individually and/or taken together, they contradict or are inconsistent

with positions the applicants took in opposing arguments of unpatentability relied on by the

USPTO or asserting arguments of patentability.

       306.    All of the above prior arts are material to the patentability of the Distribution

Method Patents because, individually and/or taken together, they constitute information that a

reasonable Examiner reviewing the applications would consider material in determining whether

to allow the proposed claims to issue.



                                                 77
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 84 of 121 PageID: 84



       307.    The applicants of the Distribution Method Patents, their agents, and/or their

attorneys and anyone else substantively involved in the application, owed a duty of good faith

and candor to the USPTO during the pendency of the applications from which the Distribution

Method Patents issued. Pursuant to that duty, they were required to disclose all information

material to the applications from which the Distribution Method Patents issued.

       308.    During the pendency of the applications from which the Distribution Method

Patents issued, the applicants, their agents, attorneys, and anyone else substantively involved in

the prosecution were aware of the above prior arts.

       309.    While the applications from which the Distribution Method Patents issued were

pending, the applicants, their agents, attorneys, and anyone else substantively involved in the

prosecution knew that the above listed prior arts were material to those applications.

       310.    The Distribution Method Patents applicants, their agents, attorneys, and anyone

else substantively involved in the prosecution withheld the above listed prior arts with the intent

to deceive the Patent Examiner.

       311.    The Distribution Method Patents applicants, their agents, attorneys, and anyone

else substantively involved in the prosecution knowingly and willfully misrepresented and

omitted material information during the pendency of the applications from which the

Distribution Method Patents issued. But for these misrepresentations and omissions, the

Distribution Method Patents would not have issued.

       312.    The Distribution Method Patents were obtained from the USPTO through

knowing and willful fraud; accordingly, they are unenforceable.




                                                78
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 85 of 121 PageID: 85



       313.    The Supreme Court’s decision in Alice Corp. v. CLS Bank International, 80 after

the distribution method patents were issued, has raised doubts that REMS patents are even

patentable subject matter at all. In its decision, the Court created a new test for patents that are

directed to abstract ideas, such as a strategy for distribution, in which the court will examine the

elements of the claim to determine whether it contains an ‘inventive concept’ that is enough to

‘transform’ the abstract idea in the claims enough to make it eligible for patent protection.

Simply performing a process that has been done before, such as safely dispersing prescriptions,

and performing it on a computer does not transform an abstract idea into patentable subject

matter. Since Alice, patents for REMS distribution methods have been invalidated as

unpatentable abstract ideas. 81

       314.    Celgene caused the Distribution Method Patents to be listed in the Orange Book

with knowledge that they were fraudulently obtained from the USPTO and are unenforceable.

Celgene listed the Distribution Method Patents in the Orange Book with the intent and purpose

of impeding thalidomide and lenalidomide ANDA filings and delaying FDA approval of any

ANDA’s for at least thirty (30) months pursuant to 21 U.S.C. § 355 (j)(5)(B)(iii).

                                       l. Celgene Tried to Extend Its Monopoly by Filing
                                          Redundant Distribution Method Patents Based on
                                          its Previously Ill-Gotten Patents

       315.    Celgene applied for another patent, the ‘886 Patent, on December 13, 2010, just

after Barr and Natco each filed an ANDA for thalidomide. Celgene’s patent application did not

disclose the PPP Package or the CDC Transcript as prior art.




80
   Alice Corp. Pty. Ltd. v. CLS Bank International, et al., 573 U.S. 208 (2014).
81
   See Par Pharmaceutical, Inc., et al., v. Jazz Pharmaceuticals, Inc., IPR2015-00554, Paper No.
68 (P.T.A.B. July 27, 2016) for patent 7,668,730 previously held by Jazz Pharmaceuticals,
https://portal.unifiedpatents.com/ptab/case/IPR2015-00554.
                                                  79
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 86 of 121 PageID: 86



       316.    Both the PPP Package and the CDC Transcript are material to the patentability of

the ‘886 patent. These two (2) prior arts contradict or are inconsistent with positions the

applicants took in opposing arguments of unpatentability relied on by the USPTO or asserting

arguments of patentability. They are also material because they constitute information that a

reasonable Examiner would consider important in deciding whether to allow the proposed claims

of the ‘886 patent to issue. Had the USPTO been aware of those undisclosed prior art references,

the USPTO would not have allowed any or all of the claims of the ‘886 patent to issue.

       317.    Celgene obtained the ‘886 patent on November 20, 2012, through knowing and

willful fraud. It is therefore unenforceable. Celgene further caused the ‘886 patent to be listed in

the Orange Book with knowledge that it was fraudulently obtained from the USPTO and is

unenforceable. Celgene acted with the intent to thwart or otherwise discourage generic

manufacturers from filing thalidomide and/or lenalidomide ANDAs, and to delay FDA approval

of any such ANDA for at least thirty (30) months pursuant to 21 U.S.C. § 355(j)(5)(B)(iii).

       318.    The applicants of the ‘886 patent, their agents, attorneys, and anyone else

substantively involved in the prosecution owed a duty of good faith and candor to the USPTO

during the pendency of the applications from which the ‘886 patent issued. As part of that duty

of candor, they were required to disclose information material to the application from which the

‘886 patent issued.

       319.    During the pendency of the application from which the ‘886 patent issued, the

applicants, their agents, attorneys, and anyone else substantively involved in the prosecution

were aware of the PPP Package and the CDC Transcript, knew that that these two (2) prior arts

were material to that application and withheld them with the intent to deceive the Patent

Examiner. But for these omissions and misstatements, the ‘886 patent would not have issued.



                                                 80
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 87 of 121 PageID: 87



                          3. Celgene Attempted to Extend Its Monopoly by Filing
                             Redundant Dosing Patents and Failed to Disclose Material
                             Information on Patentability of the ‘745 Patent

       320.    Celgene filed the ‘745 patent for methods and compositions for inhibition of

angiogenesis in 2006, listing Robert D’Amato as inventor. D’Amato had filed and was granted

the 5,593, 990 (the “‘990 patent”) patent for methods and compositions for inhibition of

angiogenesis in 1995, along with several other patents relating to thalidomide analogs, based on

his research with The Children’s Medical Center Corporation (“CMCC”) in Boston. Around this

same time, Celgene was beginning to file its initial patents for thalidomide analogs, which

resulted in Celgene and the company to whom CMCC had licensed its patents, EntreMed, suing

each other for infringement and challenging the validity of the other’s patents. 82 This dispute was

resolved in 2002 when the parties entered into an exclusive license agreement allowing Celgene

a worldwide, exclusive license in CMCC’s entire portfolio of thalidomide analog patents in

exchange for paying royalties.

       321.    When Celgene filed for the ‘745 patent, it did not cite the ‘990 patent or any of

the other D’Amato dosing patents that they held the exclusive license for that dealt with treating

disease states resulting from angiogenesis. The addition that anti-inflammatory drugs and

NSAIDS can inhibit angiogenesis alone or in combination with thalidomide and its analogs was

already disclosed by prior art. Celgene filed this redundant patent in an attempt not only to

extend its monopoly but to do so in a way to not have to continue to pay royalties to CMCC.

Though its attempts to maintain patent protection without paying the accompanying royalties




82
  Children's Med. Center Corp. v. Celgene Corp., No. 13-11573, 2016 WL 3561603 (D. Mass.
Feb. 23, 2016).


                                                81
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 88 of 121 PageID: 88



were unsuccessful, 83 Celgene was able to leverage the unenforceable and invalid ‘745 patent in

its sham litigation with Lannett, discussed below.

                   ii. Celgene Filed Sham Litigations to Prevent or Delay Generic Entry

       322.    In 2008, Celgene filed a patent infringement lawsuit against Barr, and in 2015

against Lannett, for their thalidomide ANDAs.

       323.    In 2010, Celgene filed a patent lawsuit against Natco for its lenalidomide ANDA.

In 2016, Celgene filed a patent lawsuit against Dr. Reddy’s for its lenalidomide ANDA. In 2017,

Celgene filed patent lawsuits against Zydus Pharmaceuticals (“Zydus”) and against CIPLA Ltd.

(“CIPLA”) for their lenalidomide ANDAs. In 2018, Celgene filed patent lawsuits against Lotus

Pharmaceuticals (“Lotus”) and Sun Pharmaceutical (“Sun”) for their lenalidomide ANDAs.

       324.     In all cases, Celgene complained that the generic versions of Thalomid and

Revlimid infringed Celgene’s patents related to its REMS procedures of ensuring safe use of the

drug. Barr, Natco, Lannett, and Dr. Reddy’s each counterclaimed, alleging that Celgene’s patents

are invalid as prior art or for obviousness, under 35 U.S.C. §§ 102 and/or 103. Because Celgene

knew that its patents were invalid, it also must have known that the litigation to enforce the

invalid patents would be unsuccessful. It brought the actions only because the filing would delay

generic entry into the markets.

                           1. Celgene’s Sham Litigation and Citizen Petition Against Barr

       325.    Barr filed an ANDA with the FDA for a generic version of Thalomid in

September 2006. In its application, Barr alleged that Celgene’s patents were invalid.




83
  Children's Med. Center Corp. v. Celgene Corp., No. 13-11573, 2016 WL 5746358 (D. Mass.
Sept. 30, 2016)


                                                82
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 89 of 121 PageID: 89



       326.    As a result, Celgene filed a lawsuit against Barr in 2007, 84 and a citizen petition

on September 20, 2007, one (1) year after Barr filed its ANDA with the FDA. The lawsuit was

filed solely to take advantage of the 30-month statutory stay of FDA approval for Barr’s generic

thalidomide product. The patents at issue concerned the method-of-use rather than the

pharmaceutical process; the patents were the result of academic conferences, and thus prone to

invalidity on the grounds of obviousness. The litigation was a means to collusively and illegally

ensure Celgene’s continued monopoly.

       327.    In the lawsuit, Barr counterclaimed, alleging monopolization, conspiracy to

monopolize, and anticompetitive acts, including sham litigation.

       328.    Upon information and belief, while that action was pending, Barr predicted that

its generic version of Thalomid, thalidomide capsules in 50mg, 100mg, 150mg, and 200mg,

would launch on the market on June 8, 2009. At the same time, it predicted filing an ANDA for

its generic version of Revlimid, lenalidomide capsules, on December 27, 2009, and launching

that product August 27, 2012.

       329.    In addition to filing sham litigation against Barr, on September 20, 2007, Celgene

also filed a baseless citizen petition with the FDA urging it not to approve Barr’s thalidomide

ANDA. At a meeting with Celgene in 2012, FDA’s Jane Axelrad, Associate Director for Policy

at CDER, commented “since 2007, Celgene’s citizen’s petition states there are safety concerns

and this is because the company does not want generics on the market.” 85 In its citizen petition,

Celgene requested that the FDA withhold approval of any generic thalidomide product, or

alternatively: i) require the application for generic thalidomide to be subject to the same



84
   Celgene Corp. v. Barr Laboratories, Inc., et al., No. 2:07-cv-286 (D.N.J. Jan. 18, 2007) (J.
Wigenton).
85
   Exhibit to MSJ Opp., Doc. No. 285-15.
                                                 83
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 90 of 121 PageID: 90



conditions of approval applied to Thalomid under Subpart H of 21 C.F.R. Part 314; and ii)

prohibit the restricted distribution program for the generic thalidomide product from authorizing

prescriptions for, and registering patients with, multiple myeloma, in violation of Celgene’s

orphan drug exclusivity, which would expire in 2013.

         330.   Celgene’s petition was meritless. It lacked any reasonable regulatory, scientific,

medical, or other basis. The FDA lacked statutory authority to withhold approval of generic

thalidomide on the bases given by Celgene or to require the actions Celgene requested. Like its

litigation against Barr, this citizens petition was also a sham designed to maintain Celgene’s

monopoly.

         331.   On December 19, 2008, Barr responded to the petition, arguing that it “is nothing

more than yet another attempt by a brand company to block all generic competition using market

exclusivity protecting just a single approved indication.” 86 Barr explained that Celgene’s

pretextual safety concerns were “hyperbole designed to improperly play on the public’s fears

regarding thalidomide,” and that Barr’s proposed thalidomide would be safe and its label would

contain all precautionary information contained in the Thalomid label. Specifically, Barr argued

that the law permits it to carve-out from its label Thalomid’s protected MM indication, and that

“Barr’s Thalidomide Labeling Need Not Contain The Multiple Myeloma Indication To Ensure

The Safe And Effective Use Of The ANDA Product.”

         332.   Nearly six (6) years later on September 30, 2014, FDA denied Celgene’s citizen

petition. Specifically, FDA “den[ies] your request that FDA decline to approve any ANDA for

thalidomide.”




86
     Exhibit to MSJ Opp., Doc. No. 285-17.
                                                 84
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 91 of 121 PageID: 91



         333.   Celgene’s patent lawsuit against Barr initiated a 30-month stay of FDA approval

for Barr’s thalidomide ANDA pursuant to 21 U.S.C. § 355 (j)(5)(B)(iii).

         334.   The parties engaged in discovery through spring 2010. On May 5, 2010, as part of

a settlement agreement, the terms of which are confidential, Barr/Teva 87 requested the FDA

withdraw Barr’s thalidomide ANDA. Barr/Teva withdrew its ANDA due to “lack of commercial

viability” while maintaining that “we still believe Teva or another drug maker may file a

paragraph IV filing for Revlimid at some point despite the potential difficulties challenging a

controlled-distribution program.” 88 On May 26, 2010, the Court approved Barr and Celgene’s

stipulation of dismissal. This settlement had the anticompetitive effect of keeping Barr’s generic

thalidomide and generic lenalidomide off the market.

         335.   The settlement’s terms may have included a reverse payment agreement from

Celgene to Barr. A reverse payment patent settlement exists when a patent holder, here Celgene,

settles a patent infringement action that the patent holder brought by making a payment to a

potential competitor in consideration for their agreement to either delay or refrain from entering

the patent holder’s market.

         336.   This type of illegal and anticompetitive settlement artificially blocks competition,

allowing Celgene to continue charging higher prices. When a patent holder can control an entire

market through sham litigation, they can install supracompetitive prices for necessary products,

leaving consumers with no choice but to pay the artificially inflated prices.

         337.   A reverse payment not only allows a patent holder to stranglehold a market, but it

also indicates the invalidity of Celgene’s patents. Celgene’s patents at issue concern method-of-




87
     Teva purchased Barr in 2008.
88
     Exhibit to MSJ Opp., Doc. No. 285-17.
                                                 85
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 92 of 121 PageID: 92



use for Thalomid and Revlimid, rather than the pharmaceutical process itself. Moreover,

Celgene’s patents were largely based on academic and government studies and conferences and

are thus prone to invalidity on the grounds of obviousness. Celgene’s patent litigation was not in

good faith.

       338.    But for the confidential settlement which may have contained illegal pay-for-

delay provisions, Barr would have pursued its 2008 thalidomide ANDA, filed a generic

lenalidomide ANDA, and launched both of those products in 2009 and 2012, respectively.

Celgene’s conduct therefore had the anticompetitive effect of delaying and indefinitely

postponing the testing and introduction of generic alternatives. This has caused great expense to

Humana, as a generic lenalidomide product has still never been brought to market.

                           2. Celgene’s Sham Litigation Against Lannett

       339.    After Celgene and Lannett reached a confidential settlement in 2011, in late 2013

Lannett announced that its BE studies were going well and it expected to submit a thalidomide

ANDA application to the FDA in January 2014. In December 2014, Lannett filed ANDA No.

206-601 with the FDA to gain approval to market its generic version of Thalomid. Lannett also

filed a Paragraph IV certification, alleging that Celgene’s patents were invalid.

       340.    Celgene filed a patent lawsuit against Lannett in response on January 30, 2015

alleging infringement of fifteen (15) different patents. 89 Lannett filed counterclaims against




89
   Celgene Corp. v. Lannett Holdings, Inc., No. 2:15-cv-00697 (D.N.J. Jan. 30, 2015) (Wigenton,
J.).
                                                 86
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 93 of 121 PageID: 93



Celgene, alleging monopolization, conspiracy to monopolize, and anticompetitive acts, including

sham litigation.

          341.   Celgene’s lawsuit triggered a 30-month statutory stay of FDA approval of

Lannett’s generic thalidomide product. 90

          342.   On October 10, 2017, Celgene and Lannett stipulated to a settlement wherein

Lannett would change its Paragraph IV certification on the ‘745 patent to a Paragraph III

certification and no longer seek FDA approval of its ANDA prior to the expiration of the ‘745

patent and Celgene would dismiss its claims of patent infringement.

          343.   On October 30, 2017, Lannett and Celgene announced that they entered into a

settlement and license agreement related to Thalomid, that would permit Lannett to manufacture

and market its generic thalidomide product as of August 1, 2019. The terms of the license

agreement are confidential.

          344.   The anticompetitive effect of Celgene’s conduct was to delay Lannett’s initial

ANDA filing, and then to further delay FDA approval of Lannett’s generic thalidomide product,

and finally, to delay the entry date of Lannett’s thalidomide product. There are currently no

generic thalidomide products available for Humana to purchase.

                             3. Celgene’s Sham Litigation Against Natco, Arrow, and Watson

          345.   Natco Pharma is an Indian generic prescription drug manufacturer that partnered

with Arrow and Watson to produce and market a generic version of Revlimid.

          346.   On or about August 30, 2010, Natco sent Celgene a required notice letter of its

Paragraph IV certifications, which contained a detailed factual and legal statement as to why

Celgene’s Distribution Method Patents, and certain patents that Celgene listed in the Orange


90
     See 21 U.S.C. § 355(j)(5)(B)(iii).
                                                 87
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 94 of 121 PageID: 94



Book in connection with NDA No. 21-880, that related to the chemical composition of Revlimid,

including, the ‘517 patent, 6,281,230 patent (“‘230 patent”), 6,555,554 patent (“‘554 patent”),

7,119,106 patent (‘“106 patent”), and the ‘800 patent, among others, are invalid, unenforceable,

and /or not infringed by Natco’s lenalidomide ANDA.

       347.    On approximately September 24, 2010, Natco filed ANDA No. 201-452 seeking

approval for 5 mg, 10 mg, 15mg and 20mg lenalidomide capsules. The ANDA showed that

Natco’s generic lenalidomide products are bioequivalent to Celgene’s Revlimid.

       348.    Celgene filed a patent infringement suit against Natco on October 8, 2010. In

November and December 2012, Celgene caused additional patents related to the chemical

composition of Revlimid, patent number 8,288,415 (“‘415 patent”) and the ‘886 patent,

respectively, to be listed in the Orange Book in connection with Revlimid.

       349.    On November 18, 2010, Natco filed its Answer and counterclaimed that its

ANDA does not infringe Celgene’s relevant patents, and that Celgene’s relevant patents are

invalid and unenforceable.

       350.    On March 14, 2013, Natco sent Celgene another required notice letter of its

Paragraph IV certifications, which contained a detailed factual and legal statement explaining

that the ‘415 and ‘886 patents are invalid, unenforceable, and/or not infringed by Natco’s

lenalidomide generics.

       351.    On April 10, 2013, Celgene caused the 8,404,717 (‘“717 patent”) to be listed in

the Orange Book in connection with Revlimid. On April 30, 2013, the USPTO issued patent

8,431,598 (“‘598 patent”) to Celgene.

       352.    On May 6, 2013, Celgene filed its Fifth Amended Complaint against Natco

Pharma, Arrow and Watson, claiming that Natco’s lenalidomide generics would infringe the



                                                88
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 95 of 121 PageID: 95



Distribution Method Patents, the ‘886 patent, and the ‘517, ‘230, ‘554, ‘106, ‘800, ‘415, ‘717,

and ‘598 patents. The invalidity of these patents is discussed above.

       353.    Natco argued that the ‘517, ‘230, ‘554, ‘106, ‘800, ‘415, ‘717, and ‘589 patents

are invalid under one or more provisions of 35 U.S.C. §§ 101, 102, 103, 112 and/or doctrines of

double patenting. Moreover, Natco argued that its lenalidomide generics do not infringe

Celgene’s ‘800 patent as Natco’s lenalidomide does not contain lenalidomide hemihydrate.

       354.    Celgene argued, and the Court agreed, that “hemihydrate” means “a hydrate

containing approximately half a mole of water to one mole of the compound forming the

hydrate.”

       355.    Accordingly, using this definition, Celgene’s ‘800 patent is invalid under 35

U.S.C. § 112 for indefiniteness and lack of written description and lack of enablement.

       356.    Natco filed counterclaims against Celgene, alleging fraud on the USPTO, and

invalid and/or unenforceable patents. Celgene’s sole purpose in litigating the alleged

infringement was to delay generic entry into the Revlimid market.

       357.    On December 22, 2015, Celgene announced that it reached a settlement with

Natco. On January 4, 2016, the District Court issued a consent judgment dismissing all claims

with prejudice. Under the terms of the settlement agreement, Natco Pharma, Arrow, and Watson

are enjoined from marketing unlimited quantities of generic lenalidomide until January 1, 2026,

one (1) year before the expiration of the at issue patents. Starting in March 2022, Natco will be

allowed to market a limited amount of generic lenalidomide. The allowed quantity will increase

each year until 2026. The volume limit is not “expected to exceed one-third of the total

lenalidomide capsules dispensed in the U.S. in the final year of the volume-limited license.”




                                                89
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 96 of 121 PageID: 96



          358.   The anticompetitive effect of Celgene’s conduct was to delay Natco’s ANDA and

generic entry in the Revlimid market. Though Natco filed its lenalidomide ANDA in September

2010, it cannot bring its generic to market until 2022 at limited volumes. Consequently, a generic

lenalidomide product continues to be unavailable and Humana is forced to purchase brand-name

Revlimid at Celgene’s supracompetitive prices until at least 2022, and given volume limitations,

likely until 2026.

                            4. Celgene’s Sham Litigation Against Dr. Reddy’s

          359.   On October 20, 2016, Celgene filed yet another patent infringement action, this

time against Dr. Reddy’s, for filing its ANDA for various dosages of its generic alternative to

Revlimid, allegedly infringing Celgene’s ‘800 patent, 7,855,217 patent (“‘217 patent”),

7,968,569 patent (“‘569 patent”), 8,530,498 patent (“‘498 patent”), 8,648,095 patent (‘“095

patent”), 9,101,621 patent (‘“621 patent”), and the 9,101,622 patent (“‘622 patent”). 91

          360.   In its answer, filed on November 18, 2016, Dr. Reddy’s claimed that all seven (7)

patents asserted were not duly and/or lawfully issued. It also counterclaimed that all seven (7)

patents were invalid and/or unenforceable. The parties filed opening Markman briefs on

December 2017. On March 23, 2018, Celgene notified the court that the parties resolved their

claim construction disputes and would not be filing responsive Markman briefs.

          361.   A settlement conference was held on January 10, 2019. The anticompetitive effect

of Celgene’s conduct is to again delay and prevent generic entry into the lenalidomide market.

                            5.   Celgene’s Sham Litigation Against Zydus

          362.   On April 12, 2017, Celgene filed a patent infringement action against Zydus and

their healthcare arm, Cadila Healthcare Limited, for filing ANDA No. 210154 for various


91
     Celgene Corp. v. Dr. Reddy’s Laboratories, Inc., No. 2:16-cv-7704 (D.N.J.).
                                                 90
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 97 of 121 PageID: 97



dosages of its generic alternative to Revlimid, allegedly infringing Celgene’s same ‘800 patent,

‘217 patent, ‘569 patent, ‘498 patent, ‘095 patent, ‘621 patent, and the ‘622 patent. 92 This

combination of patents have become central to Celgene’s strategy of blocking generic

competitors.

       363.    On August 7, 2017, Zydus filed its answer and counterclaimed that each of

Celgene’s asserted patents are invalid, unenforceable, or noninfringed.

       364.    Opening Markman briefs are due on January 29, 2019. On January 14, 2019, the

Court ordered mediation between the parties.

       365.    The anticompetitive effect of Celgene’s conduct, including filing yet another

sham litigation, is to delay and prevent generic entry into the lenalidomide market.

                           6. Celgene’s Sham Litigation Against Cipla

       366.    On August 15, 2017, Celgene filed a patent infringement action, this time against

CIPLA, for filing its ANDA No. 210435 for various dosages of its generic alternative to

Revlimid, which Celgene alleged would infringe the same combination of the ‘800 patent, ‘217

patent, ‘569 patent, ‘498 patent, ‘095 patent, ‘621 patent, and the ‘622 patent. 93

       367.    On August 16, 2018, Celgene stipulated to a dismissal of its claims regarding the

‘217 patent and filed a covenant not to sue CIPLA for infringement of the ‘217 patent.

       368.    On January 14, 2019, the Court ordered mediation between the parties.

       369.    The anticompetitive effect of Celgene’s conduct, including filing yet another

sham litigation, is to delay and prevent generic entry into the lenalidomide market.




92
   Celgene Corp. v. Zydus Pharmaceuticals (USA) Inc. et al., No. 2:17-cv-2528 (D.N.J. Apr. 12,
2017).
93
   Celgene Corp. v. CIPLA Ltd., No. 2:17-cv-6163 (D.N.J. Aug. 15, 2017).
                                                 91
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 98 of 121 PageID: 98



                           7. Celgene’s Sham Litigation Against Alvogen and Lotus

       370.    On July 10, 2018, Celgene filed a patent infringement action against Lotus and

Alvogen, Inc. (“Alvogen”) for filing ANDA No. 210480 for various dosages of its generic

alternative to Revlimid, which Celgene alleged would infringe their 7,977,357 patent (the “’357

patent”), 8,193,219 patent (the “’219” patent), and the 8,431,598 patent (the “’598” patent). 94

The patents that Celgene has claimed would be infringed in this case, however, have not been

submitted to the Orange Book by Celgene in association with Revlimid as required pursuant to

21 U.S.C. §355(b)(1) and attendant FDA regulations. Celgene was required to list with their

NDA, or within thirty days for a new patent after the NDA has been submitted, any patents for

which an infringement claim could reasonably be asserted against an unlicensed entity

attempting to manufacture, use or sell their drug. By citing these patents that were not filed in the

Orange Book, Celgene is either filing a frivolous infringement claim for a patent that it does not

believe could be reasonably asserted or failing to list patents properly which could give rise to

administrative action or potentially additional antitrust liability if done in an attempt to delay

filing and further extend their monopoly.

       371.    In their notice letter to Celgene, Lotus and Alvogen also alleged that the ‘517

patent, the ‘720 patent, the ‘977 patent, the ‘784 patent, the ‘740 patent, the ‘800 patent, the ‘217

patent, the ‘569 patent, the ‘886 patent, the ‘717 patent, the ‘498 patent, the ‘531 patent, the ‘095

patent, the ‘120 patent, the ‘621 patent, and the ‘622 patent were all invalid, unenforceable, or

would not be infringed by activity described in Lotus and Alvogen’s Paragraph IV Certification.

       372.    The case is pending with opening Markman briefing due on January 29, 2019.




94
  Celgene Corp. v. Lotus Pharmaceutical Co., Ltd., et al, No. 2:18-cv-11518-SDW-LDW
(D.N.J. July 10, 2018).
                                                  92
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 99 of 121 PageID: 99



        373.      The anticompetitive effect of Celgene’s conduct, including filing yet another

sham litigation, is to delay and prevent generic entry into the lenalidomide market.

                             8. Celgene’s Sham Litigation Against Sun

        374.      In Spring 2018, Sun filed its ANDA for generic lenalidomide. On May 30, 2018,

Sun sent written notice of its Paragraph IV Certification to Celgene alleging that the patents-in-

suit are invalid and/or will not be infringed by Sun’s ANDA.

        375.      On July 13, 2018, Celgene filed yet another patent infringement action against a

generic manufacturer, this time against Sun Pharmaceuticals for filing ANDA No. 211846 for

various dosages of its generic alternative to Revlimid, which Celgene alleged would infringe

their ‘800 patent, ‘217 patent, and their ‘569 patent. 95

        376.      On August 14, 2018, Sun filed its answer and counterclaim, alleging that

Celgene’s asserted patents are invalid, unenforceable, or uninfringed. The case is currently

pending.

        377.      The anticompetitive effect of Celgene’s conduct, including filing yet another

sham litigation, is to delay and prevent generic entry into the lenalidomide market.

     VII.   CELGENE INTENDED TO AND DID HARM COMPETITION

        378.      Celgene’s scheme was intended to and did in fact block and delay generic

thalidomide and lenalidomide entry into the market, disrupted the normal distribution channels,

and manipulated the statutory and regulatory mechanisms by which generic competition takes

place, and otherwise excluded generic competitors from efficiently marketing and distributing

their products.




95
  Celgene Corp. v. Sun Pharmaceutical Industries, Inc. et al., No. 2:18-cv-11630 (D.N.J. July
13, 2018).
                                                  93
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 100 of 121 PageID: 100



        379.    But for Celgene’s anticompetitive scheme, generic Thalomid would have been

 brought to market possibly as early as 2006. Celgene illegally prevented competitors, including

 Mylan in 2004 and both Lannett and Barr in 2006, from obtaining Thalomid samples for

 bioequivalence testing. When Barr filed its ANDA in September 2006, Celgene filed a sham

 litigation suit to enforce its invalid and unenforceable patents. The litigation was halted when

 Celgene and Barr reached a confidential settlement which resulted in a continued absence of

 generic Thalomid from the market.

        380.    But for Celgene’s anticompetitive conduct, generic Revlimid would have entered

 the market as early as 2009 or 2010. Celgene once again prevented multiple competitors

 including Mylan, Natco Pharma, Dr. Reddy’s, Teva, and Watson from obtaining Revlimid from

 Celgene for BE testing. Celgene refused to supply samples to Mylan, and Mylan has been unable

 to complete BE testing or file an ANDA for lenalidomide. Natco filed its lenalidomide ANDA in

 September 2010 and would have brought generic Revlimid to market shortly thereafter, but for

 Celgene’s sham patent infringement lawsuit and the subsequent settlement wherein Natco agreed

 not to sell generic lenalidomide until 2022, in limited quantities. Dr. Reddy’s filed its

 lenalidomide ANDA in 2016, after which Celgene once again filed a sham patent litigation

 which is still pending. Lannett filed its thalidomide ANDA in December 2014, after which

 Celgene filed a sham patent litigation that resulted in a settlement wherein Lannett’s thalidomide

 cannot be sold until August 2019. Zydus, CIPLA, Lotus, and Sun each filed lenalidomide

 ANDAs and were met with Celgene’s serial sham litigation tactic, delaying the entry of their

 generic Revlimid products into the market.

        381.    All of Celgene’s patents on Revlimid are invalid under 35 U.S.C. §§ 101, 102,

 103, 112, and/or doctrines of double-patenting.



                                                   94
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 101 of 121 PageID: 101



             382.   Celgene’s unjustifiable refusal to cooperate with the generic ANDA filers directly

 prevented generic filers from obtaining FDA approval. But for Celgene’s unlawful conduct, the

 FDA would have given final approval to the pending generic manufacturer’s ANDAs and

 allowed them to enter the market.

             383.   Celgene cannot justify its scheme by pointing to any consumer benefit. Generic

 drugs offer enormous cost savings, which outweigh any non-pretextual, if there even are any,

 justifications Celgene could possibly offer.

     VIII. CELGENE’S FORECLOSURE OF GENERIC COMPETITION FOR
           THALOMID AND REVLIMID CAUSED HUMANA TO PAY MORE THAN
           IT WOULD HAVE PAID IN AN UNMANIPULATED MARKET

             384.   Celgene’s scheme suppressed the ability of generic Thalomid and Revlimid

 substitutes to compete in the market under the governing statutory and regulatory scheme.

 Humana is both a direct (through HPI) and indirect purchaser of Revlimid and Thalomid.

             385.   The absence of generic competition injured Humana because it would have paid

 less for Thalomid and Revlimid, or their generic alternatives, by substituting purchases of less

 expensive AB-rated generic drugs for their purchases of more expense branded drugs, receiving

 discounts on their remaining purchases of branded drugs, and by purchasing generic versions of

 Thalomid and Revlimid at lower prices sooner.

             386.   As a result, Humana has sustained substantial losses and damages to its business

 and property in the form of overcharges, the exact amount of which will be the subject of proof

 at trial.




                                                    95
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 102 of 121 PageID: 102



     IX.        CELGENE’S FORECLOSURE OF GENERIC COMPETITION FOR
                THALOMID AND REVLIMID AFFECTED INTERSTATE COMMERCE
                FOR THOSE DRUGS

           387.   At all material times, Thalomid and Revlimid, manufactured and sold by Celgene,

 were shipped across state lines and sold to customers located outside of its state of manufacture.

           388.   Between at least 2010 and the present, in connection with the purchase and sale of

 Thalomid and Revlimid, monies as well as contracts, bills and other forms of business

 communication and transactions were transmitted in a continuous and uninterrupted flow across

 state lines.

           389.   At all material times, various devices were used to effectuate the illegal acts

 alleged herein, including the United States mail, interstate and foreign travel, and interstate and

 foreign telephone commerce. The activities of Celgene as charged were within the flow of, and

 have substantially affected interstate commerce, money, contracts, bills, and other forms of

 business communications were transmitted in a continuous and uninterrupted flow across state

 lines.

     X.         CELGENE MAINTAINED MONOPOLY MARKET POWER OVER
                THALOMID AND REVLIMID AND THEIR GENERIC FORMS

           390.   At all relevant times, Celgene has had power over the market for Thalomid and

 Revlimid in all their forms and dosages, which are still only available in the form of branded

 Thalomid and branded Revlimid. Celgene has and continues to have the power to maintain and

 increase the price of Thalomid and Revlimid to supracompetitive levels without losing sales,

 because Celgene has successfully conspired to keep AB-rated generic versions of Thalomid and

 Revlimid from reaching the U.S. market at all.

           391.   A small, but significant, non-transitory price increase for Revlimid or Thalomid

 by Celgene would not have caused a significant loss of sales.

                                                   96
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 103 of 121 PageID: 103



        392.     Celgene needed to control only Thalomid and Revlimid and their AB-rated

 generic equivalents, and no other products, to maintain the price of Thalomid and Revlimid at

 supracompetitive prices. Only the market entry of a competing AB-rated generic version of those

 drugs would render Celgene unable to maintain its market monopoly.

        393.     If Humana is legally required to prove market power through circumstantial

 evidence by first defining a relevant product market, the relevant market for Thalomid is all

 dosages of thalidomide, i.e., Thalomid and its AB-rated generic equivalents, and for Revlimid is

 all dosages of lenalidomide, i.e., Revlimid and its AB-rated generic equivalents.

        394.     Thalomid and Revlimid do not exhibit significant, positive cross-elasticity of

 demand regarding price with any other product, due to the FDA regulatory hurdles incident to

 securing A-B rating and laws allowing pharmacists to substitute only AB-rated generics for

 prescribed branded drugs.

        395.     There are no interchangeable drug products available for purchasers of Thalomid

 and Revlimid.

        396.     Celgene needed to control the output of Thalomid and Revlimid and its AB-rated

 generic equivalents only, and no other products, to maintain the price of Thalomid and Revlimid

 profitably at supracompetitive prices. Only the market entry of a competing AB-rated generic

 version of Revlimid or Thalomid would render Celgene unable to profitably maintain its current

 prices of those drugs without losing substantial sales.

        397.     Celgene also sold branded Thalomid and Revlimid well over marginal costs, and

 substantially more than the competitive price, and enjoyed unusually high profit margins.

        398.     Celgene has had, and so exercised, the power to exclude and restrict competition

 for Thalomid and Revlimid.



                                                  97
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 104 of 121 PageID: 104



          399.   Without the power to exclude and restrict competition for Thalomid and

 Revlimid, and the ability to sell its own branded version of those drugs at prices well over

 marginal costs, it would not have been economically rational for Celgene to pay Natco, and

 potentially other generic manufacturers, unusually exorbitant settlement payments to delay the

 launch of generic Thalomid and Revlimid.

          400.   At all relevant times, Celgene has enjoyed the benefits of high barriers to entry

 with respect to competition to the above-defined market due to patent and other regulatory

 protections.

          401.   The relevant geographic markets are (i) the United States and its territories, and

 (ii) each of the state in which Humana purchased Revlimid and/or Thalomid and under whose

 laws Humana asserts claims for relief. At all relevant times, Celgene’s market share in the

 relevant market was, and continues to be, 100%.

    XI.      ANTITRUST INJURY

          402.   Celgene’s use of the regulatory process as an anticompetitive tool to block and

 delay generic competition for Thalomid and Revlimid keeps costs high for insurers like Humana.

          403.   Humana paid substantial sums to purchase Thalomid and Revlimid during the

 relevant times and its members paid additional sums in cost-sharing for Thalomid and Revlimid.

 Because of Celgene’s illegal conduct, Humana has been compelled to pay artificially inflated

 prices for Thalomid and Revlimid. Those prices have been substantially higher than the prices

 Humana would have paid for generic Thalomid and generic Revlimid but for the illegal conduct

 alleged. Humana and its members continue to pay artificially high, supracompetitive prices for

 Thalomid and Revlimid.




                                                  98
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 105 of 121 PageID: 105



         404.      Consequently, Humana, a purchaser of Thalomid and Revlimid, has sustained

 substantial losses and damage to its business and property in the form of overcharges. The full

 amount, forms, and components of such damages will be determined after discovery and upon

 proof at trial.

         405.      Celgene’s efforts to restrain competition in the defined relevant markets has and

 continues to substantially affect interstate and intrastate commerce throughout the United States.

         406.      Excluding generic competitors prevented price competition for Thalomid and

 Revlimid.

         407.      Prices for Thalomid and Revlimid have been and will continue to be inflated as a

 direct and foreseeable result of Celgene’s anticompetitive conduct. The inflated prices that

 Humana, Inc. has paid and will continue to pay are traceable to, and the foreseeable result of, the

 overcharges by Celgene.

     XII.    CLAIMS FOR RELIEF


                                   FIRST CLAIM FOR RELIEF
                           For Violations of Section 2 of the Sherman Act

         408.      Humana incorporates by reference the preceding allegations.

         409.      Celgene knowingly and willfully engaged in a course of conduct designed to

 prevent generic manufacturers from entering the market, and unlawfully extend its monopoly

 power. This course of conduct included refusing to sell or otherwise provide samples of

 Thalomid and Revlimid to generic manufacturers, fraudulently procuring the Distribution

 Method Patents and the ‘886 patent, improperly listing these patents in the Orange Book, and

 improperly filing and prosecuting patent infringement actions against generic manufacturers

 seeking to compete. Celgene’s conduct was designed to indefinitely delay the introduction of



                                                   99
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 106 of 121 PageID: 106



 generic formulations of Thalomid and Revlimid into the market and was in violation of Section 2

 of the Sherman Act.

        410.    Celgene intentionally and improperly maintained its monopoly power with

 respect to Thalomid and Revlimid in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

 Celgene’s monopoly power was maintained through exclusionary tactics, and not from growth or

 development resulting from a superior product, business acumen, or historic accident. Because of

 this unlawful maintenance of monopoly power, Humana paid artificially inflated prices for

 Thalomid and Revlimid.

        411.    Humana has been injured in its business or property by reason of Celgene’s

 antitrust violations. Its injury consists of having paid and continuing to pay higher prices for

 Thalomid and Revlimid between 2010 and the present, including by assignment from its

 subsidiaries that purchased, and continue to purchase, Thalomid and Revlimid directly from

 Celgene, than it would have paid in the absence of Celgene’s violations. Such overcharges are

 the type of injury the antitrust laws were designed to prevent and flows from that which makes

 Celgene’s acts unlawful.

        412.    Even after generic competition begins, Humana and its subsidiaries will continue

 to pay supracompetitive prices for generic versions of Thalomid and Revlimid until the market

 achieves equilibrium.

        413.    Humana, by assignment, seeks treble damages under Section 4 of the Clayton

 Act, 15 U.S.C. § 15, for its subsidiary’s direct purchases from Celgene of Revlimid from at least

 November 7, 2010 through the present, and for its subsidiary’s direct purchases from Celgene of

 Thalomid from at least January 2015 through the present, and for Humana’s subsidiary’s




                                                 100
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 107 of 121 PageID: 107



 overpayments for generic versions of Thalomid and Revlimid, if and when they belatedly

 become available.

                              SECOND CLAIM FOR RELIEF
                  Monopolization and Monopolistic Scheme under State Law

        414.    Humana incorporates by reference the preceding allegations.

        415.    Celgene possessed monopoly power in the defined relevant market at all times

 since its NDAs for Thalomid and Revlimid were respectively approved. Celgene knowingly and

 willfully engaged in a course of exclusionary conduct designed to prevent generic manufacturers

 from entering the market and unlawfully extended its monopoly power.

        416.    Celgene intentionally extended its monopoly power in the relevant market

 through its anticompetitive and illegal scheme. Thus, Humana paid artificially inflated prices for

 its indirect purchases of Thalomid and Revlimid, including by assignment from its subsidiaries.

 There is and was no non-pretextual justification for Celgene’s anticompetitive actions.

        417.    As a direct and proximate result of Celgene’s conduct, as alleged herein, Humana

 was injured.

        418.    By engaging in the foregoing conduct, Celgene has intentionally and wrongfully

 maintained monopoly power in the relevant market in violation of the following state laws:

                a. Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases of Thalomid

                     and Revlimid in Arizona.

                b. Cal. Bus. & Prof. Code §§ 17200, et seq., and California common law, with

                     respect to purchases of Thalomid and Revlimid in California.

                c. D.C. Code §§ 28-4503, et seq., with respect to purchases of Thalomid and

                     Revlimid in the District of Columbia.




                                                101
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 108 of 121 PageID: 108



             d. Fla. Stat. §§ 501.201, et seq., with respect to purchases of Thalomid and

                Revlimid in Florida.

             e. Hawaii Code §§ 480, et seq., with respect to purchases of Thalomid and

                Revlimid in Hawaii.

             f. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases of Thalomid and

                Revlimid in Illinois.

             g. Iowa Code §§ 553.5 et seq., with respect to purchases of Thalomid and

                Revlimid in Iowa.

             h. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases of Thalomid and

                Revlimid in Massachusetts by Plaintiff, who paid substantially higher prices

                for Thalomid and Revlimid in actions and transactions occurring substantially

                within Massachusetts.

             i. Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases of

                Thalomid and Revlimid in Maine.

             j. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases of

                Thalomid and Revlimid in Michigan.

             k. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                purchases of Thalomid and Revlimid in Minnesota.

             l. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Thalomid

                and Revlimid in Mississippi.

             m. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases of Thalomid and

                Revlimid in Nebraska.




                                             102
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 109 of 121 PageID: 109



             n. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases of

                  Thalomid and Revlimid in Nevada by Plaintiff, who paid substantially higher

                  prices for Thalomid and Revlimid in actions and transactions occurring

                  substantially within Nevada.

             o. N.H. Rev. Stat. Ann. §§ 356.1, et seq., with respect to purchases of Thalomid

                  and Revlimid in New Hampshire.

             p. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases of Thalomid and

                  Revlimid in New Mexico.

             q. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases of Thalomid and

                  Revlimid in North Carolina.

             r. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases of Thalomid

                  and Revlimid in North Dakota.

             s. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases of Thalomid and

                  Revlimid in Oregon.

             t. 10 L.P.R.A. §§ 257, et seq., with respect to purchases of Thalomid and

                  Revlimid in Puerto Rico.

             u. R.I. Gen. Laws §§ 6-36-1, et seq., with respect to purchases of Thalomid and

                  Revlimid in Rhode Island.

             v.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases of

                  Thalomid and Revlimid in South Dakota.

             w. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases of Thalomid

                  and Revlimid in Utah.




                                              103
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 110 of 121 PageID: 110



                x. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases of Thalomid and

                   Revlimid in Vermont.

                y. W.Va. Code §§ 47-18-4, et seq., with respect to purchases of Thalomid and

                   Revlimid in West Virginia.

                z. Wis. Stat. §§ 133.03, et seq., with respect to purchases of Thalomid and

                   Revlimid in Wisconsin by Plaintiff, in that the actions and transactions alleged

                   herein substantially affected and continue to affect the people of Wisconsin,

                   whereby Plaintiff paid substantially higher prices for Thalomid and Revlimid

                   at Wisconsin pharmacies.

                               THIRD CLAIM FOR RELIEF
                          Attempted Monopolization Under State Law

        419.    Humana incorporates by reference the preceding allegations.

        420.    Celgene, through its anticompetitive scheme, specifically intended to maintain

 monopoly power in the relevant market. It was Celgene’s conscious objective to control prices

 and exclude competition in the relevant market.

        421.    The natural, intended, and foreseeable consequences of Celgene’s anticompetitive

 scheme was to control prices and exclude competition in the relevant market, to the extent it did

 not succeed.

        422.    There is a substantial and real chance, a reasonable likelihood, and/or a dangerous

 probability that Celgene will succeed in and achieve its goal of maintaining monopoly power in

 the relevant market.

        423.    As a direct and proximate result of Celgene’s conduct, Humana was harmed with

 respect to its indirect purchases of Thalomid and Revlimid as aforesaid.




                                                104
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 111 of 121 PageID: 111



        424.    By engaging in the foregoing conduct, Celgene has intentionally and wrongfully

 attempted to monopolize the relevant market in violation of the following state laws:

                a. Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases of Thalomid

                     and Revlimid in Arizona.

                b.   Cal. Bus. & Prof. Code §§ 17200, et seq., and California common law, with

                     respect to purchases of Thalomid and Revlimid in California.

                c. D.C. Code §§ 28-4503, et seq., with respect to purchases of Thalomid and

                     Revlimid in the District of Columbia.

                d. Fla. Stat. §§ 501.201, et seq., with respect to purchases of Thalomid and

                     Revlimid in Florida.

                e. Hawaii Code §§ 480, et seq., with respect to purchases of Thalomid and

                     Revlimid in Hawaii.

                f. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases of Thalomid and

                     Revlimid in Illinois.

                g. Iowa Code §§ 553.5 et seq., with respect to purchases of Thalomid and

                     Revlimid in Iowa.

                h. Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases of

                     Thalomid and Revlimid in Maine.

                i. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases of Thalomid and

                     Revlimid in Massachusetts by Plaintiff, who paid substantially higher prices

                     for Thalomid and Revlimid in actions and transactions occurring substantially

                     within Massachusetts.




                                                 105
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 112 of 121 PageID: 112



             j. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases of

                  Thalomid and Revlimid in Michigan.

             k. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                  purchases of Thalomid and Revlimid in Minnesota.

             l. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Thalomid

                  and Revlimid in Mississippi.

             m. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases of Thalomid and

                  Revlimid in Nebraska.

             n.   Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases of

                  Thalomid and Revlimid in Nevada by Plaintiff, who paid substantially higher

                  prices for Thalomid and Revlimid in actions and transactions occurring

                  substantially within Nevada.

             o. N.H. Rev. Stat. Ann. §§ 356.1, et seq., with respect to purchases of Thalomid

                  and Revlimid in New Hampshire.

             p. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases of Thalomid and

                  Revlimid in New Mexico.

             q. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases of Thalomid

                  and Revlimid in New York.

             r. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases of Thalomid and

                  Revlimid in North Carolina.

             s. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases of Thalomid

                  and Revlimid in North Dakota.




                                              106
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 113 of 121 PageID: 113



                t. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases of Thalomid and

                    Revlimid in Oregon.

                u. 10 L.P.R.A. §§ 257, et seq., with respect to purchases of Thalomid and

                    Revlimid in Puerto Rico.

                v. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases of Thalomid and

                    Revlimid in Rhode Island.

                w. S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases of

                    Thalomid and Revlimid in South Dakota.

                x. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases of Thalomid

                    and Revlimid in Utah.

                y. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases of Thalomid and

                    Revlimid in Vermont.

                z. W.Va. Code §§ 47-18-4, et seq., with respect to purchases of Thalomid and

                    Revlimid in West Virginia.

                aa. Wis. Stat. §§ 133.03, et seq., with respect to purchases of Thalomid and

                    Revlimid in Wisconsin by Plaintiff, in that the actions and transactions alleged

                    herein substantially affected and continue to affect the people of Wisconsin,

                    whereby Plaintiff paid substantially higher prices for Thalomid and Revlimid

                    at Wisconsin pharmacies.

                              FOURTH CLAIM FOR RELIEF
                    Unfair and Deceptive Trade Practices Under State Law

        425.    Humana incorporates by reference the preceding allegations.

        426.    Celgene engaged in unfair competition or unfair, unconscionable, deceptive or

 fraudulent acts or practices in violation of the state consumer protection statutes listed below. As

                                                 107
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 114 of 121 PageID: 114



 a direct and proximate result of Celgene’s anticompetitive, deceptive, unfair, unconscionable,

 and fraudulent conduct, Humana was deprived of the opportunity to purchase generic versions of

 Thalomid and Revlimid and forced to pay artificially inflated prices for these drugs.

        427.    There was and is a gross disparity between the price that Humana paid and

 continues to pay for its indirect purchases of Thalomid and Revlimid, including by assignment

 from its subsidiaries, and the value received, given that a much cheaper substitute generic

 product should be available, and prices for Thalomid and Revlimid should be much lower, but

 for Celgene’s unlawful scheme.

        428.    By engaging in the foregoing conduct, Celgene has engaged in in unfair

 competition or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases of Thalomid and

                    Revlimid in Arkansas.

                b. Ariz. Code §§ 44-1522, et seq., with respect to purchases of Thalomid and

                    Revlimid in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases of

                    Thalomid and Revlimid in California.

                d. Colo. Rev. Stat § 6-1-105, et seq., with respect to purchases of Thalomid and

                    Revlimid in Colorado.

                e. D.C. Code §§ 28-3901, et seq., with respect to the purchases of Thalomid and

                    Revlimid in the District of Columbia.

                f. Fla. Stat. §§ 501.201, et seq., with respect to purchases of Thalomid and

                    Revlimid in Florida.




                                                108
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 115 of 121 PageID: 115



             g. Idaho Code §§ 48-601, et seq., with respect to the purchases of Thalomid and

                Revlimid in Idaho.

             h. 815 ILCS §§ 505/1, et seq., with respect to the purchases of Thalomid and

                Revlimid in Illinois.

             i. Ind. Code §§ 24-5-0.5-1, et seq., with respect to the purchases of Thalomid

                and Revlimid in Indiana.

             j. Kan. Stat. §§ 50-623, et seq., with respect to the purchases of Thalomid and

                Revlimid in Kansas.

             k. La. Rev. Stat. Ann. § 51:1401, et seq., with respect to the purchases of

                Thalomid and Revlimid in Louisiana.

             l. 5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases of Thalomid

                and Revlimid in Maine.

             m. Mass. Ann. Laws ch. 93A, et seq., with respect to purchases of Thalomid and

                Revlimid in Massachusetts.

             n. Mich. Stat. §§ 445.901, et seq., with respect to purchases of Thalomid and

                Revlimid in Michigan.

             o. Minn. Stat. § 325D.43, et. seq., Minn. Stat. § 325F.69, et seq., and Minn.

                Stat. § 8.31, et seq., with respect to purchases of Thalomid and Revlimid in

                Minnesota.

             p. Miss. Code. Ann. § 75-24-1, et seq., with respect to purchases of Thalomid

                and Revlimid in Mississippi.

             q. Missouri Stat. §§ 407.010, et seq., with respect to purchases of Thalomid and

                Revlimid in Missouri.



                                             109
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 116 of 121 PageID: 116



             r. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases of Thalomid and

                  Revlimid in Nebraska.

             s. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases of Thalomid

                  and Revlimid in Nevada.

             t. N.H. Rev. Stat. §§ 358-A:1, et seq., with respect to purchases of Thalomid and

                  Revlimid in New Hampshire.

             u. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases of Thalomid and

                  Revlimid in New Mexico.

             v. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases of Thalomid

                  and Revlimid in New York.

             w. N.C. Gen. Stat. §§ 75-1.1, et seq., with respect to purchases of Thalomid and

                  Revlimid in North Carolina.

             x. N.D. Cent. Code § 51-15-01, et seq., with respect to purchases of Thalomid

                  and Revlimid in North Dakota.

             y.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases of Thalomid and

                  Revlimid in Oregon.

             z. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases of Thalomid and

                  Revlimid in Pennsylvania.

             aa. S.C. Stat. Ann. § 39-5-10, et seq., for purchases of Thalomid and Revlimid in

                  South Carolina.

             bb. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases of Thalomid

                  and Revlimid in South Dakota.




                                              110
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 117 of 121 PageID: 117



                cc. Utah Code §§ 13-11-1, et seq., with respect to purchases of Thalomid and

                   Revlimid in Utah.

                dd. 9 Vt. § 2451, et seq., with respect to purchases of Thalomid and Revlimid in

                   Vermont.

                ee. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases of Thalomid

                   and Revlimid in Virginia.

                ff. W.Va. Code §§ 46A-6-101, et seq., with respect to purchases of Thalomid and

                   Revlimid in West Virginia.

                gg. Wis. Stat. § 100.18; Wis. Stat. § 100.20, et. seq., with respect to purchases of

                   Thalomid and Revlimid in Wisconsin.

                hh. Wyo. Stat. Ann. § 40-12-101, et seq., with respect to purchases of Thalomid

                   and Revlimid in Wyoming.

                                FIFTH CLAIM FOR RELIEF
                              Unjust Enrichment Under State Law

        429.    Humana incorporates by reference the preceding allegations.

        430.    Celgene has benefitted from monopoly profits on the sale of Thalomid and

 Revlimid resulting from the unlawful and inequitable acts alleged in this Complaint.

        431.    Celgene’s financial benefit resulting from its unlawful and inequitable acts is

 traceable to overpayments for indirect purchases of Thalomid and Revlimid by Humana.

        432.    Humana has conferred upon Celgene an economic benefit, profits from unlawful

 overcharges and monopoly profits, to the economic detriment of Humana.

        433.    It would be futile for Humana to seek a remedy from any party with whom they

 have privity of contract with for its indirect purchases of Thalomid and Revlimid.




                                                 111
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 118 of 121 PageID: 118



        434.    It would be futile for Humana to seek to exhaust any remedy against the

 immediate intermediary in the chain of distribution from which it indirectly purchased Thalomid

 and Revlimid, as they are not liable and would not compensate Humana for unlawful conduct

 caused by Celgene.

        435.    The economic benefit of overcharges and monopoly profits derived by Celgene

 through charging supracompetitive and artificially inflated prices for Thalomid and Revlimid is a

 direct and proximate result of Celgene’s unlawful conduct.

        436.    The economic benefits derived by Celgene rightfully belong to Humana, as it paid

 anticompetitive and monopolistic prices beginning as early as November 2010 and continuing

 through the present, and it will continue to do so until the effects of Celgene’s illegal and

 anticompetitive conduct cease.

        437.    It would be inequitable under unjust enrichment principles under the law of the

 District of Columbia and the laws of all states and territories in the United States, except Ohio

 and Indiana, for Celgene to be permitted to retain any of the overcharges for Thalomid and

 Revlimid derived from Celgene’s unfair and unconscionable methods, acts, and trade practices

 alleged in this Complaint.

        438.    Celgene is aware of and appreciates the benefits bestowed upon it by Humana.

        439.    Celgene should be compelled to disgorge in a common fund for the benefit of

 Humana all unlawful or inequitable proceeds it received.

        440.    A constructive trust should be imposed upon all unlawful or inequitable sums

 received by Celgene traceable to Humana.




                                                 112
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 119 of 121 PageID: 119



                              SIXTH CLAIM FOR RELIEF
    Declaratory and Injunctive Relief Under Section 16 of the Clayton Act for Celgene’s
                        Violations of Section 2 of the Sherman Act

        441.    Humana incorporates by reference the preceding allegations.

        442.    Celgene knowingly, intentionally, and cooperatively engaged in an

 anticompetitive scheme designed to delay and block entry of AB-rated generic equivalents of

 Thalomid and Revlimid. Celgene injured Humana through this conduct.

        443.    Had manufacturers of generic Revlimid and generic Thalomid entered the market

 and lawfully competed with Celgene, Humana would have substituted lower-priced generic

 Revlimid and generic Thalomid for the higher-priced brand-name drugs for most of their

 purchases.

        444.    Humana has suffered harm and will continue to suffer harm in the future as a

 result of paying higher prices for Thalomid and Revlimid than it would have absent Celgene’s

 continuing anticompetitive conduct.

        445.    Humana’s allegations described herein and in claims I through V comprise

 violations of Section 2 of the Sherman Act, as well as state laws.

        446.    Humana has purchased substantial amounts of Thalomid and Revlimid between

 2010 and the present.

        447.    Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57

 and 28 U.S.C. § 2201(a) ruling that Celgene’s conduct violates Section 2 of the Sherman Act.

        448.    Humana also seeks equitable and injunctive relief pursuant to Section 16 of the

 Clayton Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market

 effects caused by Celgene’s unlawful conduct and other relief to assure that similar

 anticompetitive conduct does not recur.



                                                113
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 120 of 121 PageID: 120



         449.    Humana has no adequate alternative form of relief in the United States for its

 overpayment for Thalomid and Revlimid purchased indirectly in the states that do not provide

 damages remedies to indirect purchasers injured by Celgene’s anticompetitive agreement.

       XIII. DEMAND FOR JUDGMENT
 WHEREFORE, Humana demands judgment against Celgene, as follows:

         450.    Awarding Humana actual, consequential, compensatory, treble, punitive, and/or

 other damages, in an amount to be proven at trial, including pre- and post- judgment interest at

 the statutory rates;

         451.    Awarding Humana equitable relief in the nature of disgorgement, restitution, and

 the creation of a constructive trust to remedy Celgene’s unjust enrichment.

         452.    Permanently enjoining Celgene pursuant to Sections 4 and 16 of the Clayton Act,

 15 U.S.C. §§ 15 (a) and 26, from continuing its unlawful conduct;

         453.    Declaring the acts alleged herein to be unlawful under the state statutes set forth

 above, and the common law of unjust enrichment of the states and territories set forth above;

         454.    Awarding Humana its reasonable costs and expenses, including attorneys’ fees;

 and

         455.    Awarding all other legal or equitable relief as the Court deems just and proper.

       XIV. JURY DEMAND
         Humana demands a jury trial on all claims so triable under Federal Rule of Civil

 Procedure Rule 38(b).




                                                  114
Case 2:19-cv-07532-ES-MAH Document 1 Filed 03/01/19 Page 121 of 121 PageID: 121
